Exhibit 10.1








--------------------------------------------------------------------------------



U.S. $250,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of June 27, 2014
Among
SIERRA PACIFIC POWER COMPANY
as the Borrower
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent and Swingline Lender


and


THE LC ISSUING BANKS
PARTY HERETO FROM TIME TO TIME
as LC Issuing Banks



--------------------------------------------------------------------------------



RBS SECURITIES INC.
Global Coordinator


RBS SECURITIES INC.
J.P. MORGAN SECURITIES LLC


WELLS FARGO SECURITIES, LLC
THE BANK OF NOVA SCOTIA
UNION BANK, N.A.

Joint Lead Arrangers and Joint Bookrunners




THE ROYAL BANK OF SCOTLAND PLC
JPMORGAN CHASE BANK, N.A.
Syndication Agents
THE BANK OF NOVA SCOTIA
UNION BANK, N.A.
Documentation Agents







--------------------------------------------------------------------------------




TABLE OF CONTENTS

 
 
 
 
Page
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


 
 
Section 1.01. Certain Defined Terms
1


Section 1.02. Computation of Time Periods
25


Section 1.03. Accounting Terms
25


Section 1.04. Classification of Loans and Borrowings
25


Section 1.05. Other Interpretive Provisions
25


 
 
ARTICLE II AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT
26


 
 
Section 2.01. The Revolving Loans
26


Section 2.02. Making the Revolving Loans
26


Section 2.03. Swingline Loans
27


Section 2.04. Letters of Credit
29


Section 2.05. Fees
34


Section 2.06. Extension of the Termination Date
35


Section 2.07. Increase of the Commitments
36


Section 2.08. Termination or Reduction of the Commitments
37


Section 2.09. Repayment of Loans
38


Section 2.10. Evidence of Indebtedness
38


Section 2.11. Interest on Loans
39


Section 2.12. Interest Rate Determination
40


Section 2.13. Conversion of Revolving Loans
40


Section 2.14. Optional Prepayments of Loans
41


Section 2.15. Increased Costs
42


Section 2.16. Illegality
43


Section 2.17. Payments and Computations
43


Section 2.18. Taxes
45


Section 2.19. Sharing of Payments, Etc
49


Section 2.20. Mitigation Obligations; Replacement of Lenders
49


Section 2.21. Defaulting Lenders
50


Section 2.22. Cash Collateral
53


 
 
ARTICLE III CONDITIONS PRECEDENT
54


 
 
Section 3.01. Conditions Precedent to Effectiveness
54


Section 3.02. Conditions Precedent to each Extension of Credit
56


Section 3.03. Conditions Precedent to Issuance of Each Bond Letter of Credit
57


 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
59


 
 
Section 4.01. Representations and Warranties of the Borrower
59


 
 
ARTICLE V COVENANTS OF THE BORROWER
63




i

--------------------------------------------------------------------------------


 
 
Section 5.01. Affirmative Covenants
63


Section 5.02. Negative Covenants
66


Section 5.03. Financial Covenant
70


 
 
ARTICLE VI EVENTS OF DEFAULT
70


 
 
Section 6.01. Events of Default
70


Section 6.02. Actions in Respect of the Letters of Credit upon Default
72


 
 
ARTICLE VII THE ADMINISTRATIVE AGENT
73


 
 
Section 7.01. Appointment and Authority
73


Section 7.02. Rights as a Lender
73


Section 7.03. Exculpatory Provisions
74


Section 7.04. Reliance by Administrative Agent.
75


Section 7.05. Resignation of Administrative Agent
75


Section 7.06. Non-Reliance on Administrative Agent and Other Lenders
76


Section 7.07. Indemnification
77


Section 7.08. No Other Duties, etc.
77


Section 7.09. Collateral Release Matters
77


 
 
ARTICLE VIII MISCELLANEOUS
78


 
 
Section 8.01. Amendments, Etc.
78


Section 8.02. Notices, Etc.
79


Section 8.03. No Waiver; Remedies
81


Section 8.04. Costs and Expenses; Indemnification
81


Section 8.05. Right of Set-off
83


Section 8.06. Binding Effect
84


Section 8.07. Assignments and Participations
84


Section 8.08. Confidentiality
88


Section 8.09. Governing Law
89


Section 8.10. Severability
89


Section 8.11. Execution in Counterparts
89


Section 8.12. Jurisdiction, Etc.
89


Section 8.13. Waiver of Jury Trial
90


Section 8.14. USA Patriot Act
90


Section 8.15. No Fiduciary Duty
91


Section 8.16. Reaffirmation of Loan Documents
91


 
 

    





ii

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES


EXHIBIT A     ---------------    Form of Notice of Borrowing
EXHIBIT B    ---------------    Form of Request for Issuance
EXHIBIT C     ---------------    Form of Assignment and Assumption
EXHIBIT D-1    ---------------    Form of Opinion of In-House Counsel for the
Borrower
EXHIBIT D-2    ---------------    Form of Opinion of Special New York Counsel to
the Borrower
EXHIBIT E     ---------------    Form of Opinion of Counsel for the
Administrative Agent
EXHIBIT F-1 ---------------    Form of U.S. Tax Compliance Certificate (For
Foreign Lenders                 That Are Not Partnerships For U.S. Federal
Income Tax Purposes)
EXHIBIT F-2 ---------------    Form of U.S. Tax Compliance Certificate (For
Foreign Participants                 That Are Not Partnerships For U.S. Federal
Income Tax Purposes)
EXHIBIT F-3 ---------------    Form of U.S. Tax Compliance Certificate (For
Foreign Participants                 That Are Partnerships For U.S. Federal
Income Tax Purposes)
EXHIBIT F-4 ---------------    Form of U.S. Tax Compliance Certificate (For
Foreign Lenders                 That Are Partnerships For U.S. Federal Income
Tax Purposes)


SCHEDULE I     ---------------    List of Commitment Amounts and Applicable
Lending Offices
SCHEDULE II ---------------    List of Fronting Commitments
SCHEDULE III---------------    List of Material Subsidiaries









iii

--------------------------------------------------------------------------------

1

AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 27, 2014 (as further
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among SIERRA PACIFIC POWER COMPANY, a Nevada corporation
(the “Borrower”), the banks, financial institutions and other institutional
lenders listed on the signatures pages hereof (the “Initial Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo Bank”), as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders (as hereinafter
defined) and as Swingline Lender (as hereinafter defined), and the LC Issuing
Banks (as hereinafter defined) party hereto from time to time.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.    Certain Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Administrative Agent” has the meaning specified in the first paragraph of this
Agreement.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, the term “control” (including the terms “controlled by” and
“under common control with”) of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
“Agent Parties” has the meaning specified in Section 8.02(d)(ii).
“Agent’s Account” means the account of the Administrative Agent designated from
time to time in a written notice to the Lenders and the Borrower as the account
to which the Lenders are to fund Borrowings and the Borrower is to make payments
under this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any Subsidiary of the Borrower or
their respective activities from time to time concerning or relating to
terrorism, money-laundering, bribery or corruption, including, without
limitation, (i) the United States Foreign Corrupt Practices Act of 1977, as
amended from time to time, and the applicable regulations thereunder, and (ii)
the United Kingdom’s Bribery Act 2010, as amended from time to time.


--------------------------------------------------------------------------------

2

“Applicable Law” means (i) all applicable common law and principles of equity
and (ii) all applicable provisions of all (A) constitutions, statutes, rules,
regulations and orders of all Governmental Authorities, (B) Governmental
Approvals and (C) orders, decisions, judgments and decrees of all courts
(whether at law or in equity or admiralty) and arbitrators.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Revolving Loan.
“Applicable Margin” means, with respect to any Base Rate Loan and any Eurodollar
Rate Revolving Loan, at all times during which any Applicable Rating Level set
forth below is in effect, the rate per annum (except as provided below) for such
Loan set forth below next to such Applicable Rating Level:
Applicable
Rating Level
Applicable Margin
for Eurodollar Rate
Revolving Loans
Applicable Margin
for Base Rate
Loans
1
0.875
%
0.000%
2
1.000
%
0.000%
3
1.125
%
0.125%
4
1.250
%
0.250%
5
1.500
%
0.500%
6
1.750
%
0.750%



provided, that the Applicable Margins set forth above shall be increased, for
each Applicable Rating Level, upon the occurrence and during the continuance of
any Event of Default by 2.00% per annum. Any change in the Applicable Margin
resulting from a change in the Applicable Rating Level shall become effective
upon the date of announcement of any change in the Moody’s Rating or the S&P
Rating that results in such change in the Applicable Rating Level.
“Applicable Rating Level” at any time shall be determined in accordance with the
then-applicable S&P Rating or the then-applicable Moody’s Rating as follows:
S&P Rating/Moody’s Rating
Applicable Rating Level
S&P Rating A+ or higher or Moody’s Rating A1 or higher
1
S&P Rating A or Moody’s Rating A2
2
S&P Rating A- or Moody’s Rating A3
3
S&P Rating BBB+ or Moody’s Rating Baa1
4
S&P Rating BBB or Moody’s Rating Baa2
5
S&P Rating BBB- or below or Moody’s Rating Baa3 or below or unrated
6




--------------------------------------------------------------------------------

3



The Applicable Rating Level for any day shall be determined based upon the
higher of the S&P Rating and the Moody’s Rating in effect on such day. If the
S&P Rating and the Moody’s Rating are not the same (i.e., a “split rating”), the
higher of such ratings shall control, unless the ratings differ by more than one
level, in which case the rating one level below the higher of the two ratings
shall control.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Available Commitments” means, on any day, the aggregate unused Commitments,
computed after giving effect to all Extensions of Credit made or to be made on
such day, the application of proceeds therefrom and all prepayments and
repayments of Revolving Loans made on such day.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets (including the Federal Deposit Insurance Corporation or any
other Governmental Authority acting in a similar capacity) appointed for it,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or a direct or indirect parent company of such Person by a Governmental
Authority if and for so long as such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(i)
the rate of interest announced by the Administrative Agent from time to time as
the Administrative Agent’s prime rate;

(ii)
1/2 of 1% per annum above the Federal Funds Rate; and

(iii)
the rate of interest per annum (rounded upwards to the nearest 1/100 of 1%)
appearing on the Service equal to the one-month London interbank offered rate
for deposits in Dollars as determined at approximately 11:00 a.m. (London time)
on such day (or if such day is not a Business Day, on the next




--------------------------------------------------------------------------------

4

preceding Business Day), plus 1%; provided, however, if more than one rate is
specified on the Service, the applicable rate shall be the arithmetic mean of
all such rates plus 1%.
“Base Rate Loan” means a Loan that bears interest as provided in Section
2.11(a).
“Berkshire Hathaway” means Berkshire Hathaway Inc.
“Bond Event of Default” has the meaning specified in Section 6.01.
“Bond Indenture” means, for any series of Bonds, the indenture pursuant to which
such Bonds are issued and any supplement thereto relating to such Bonds.
“Bond Letter of Credit” means any standby or direct pay letter of credit issued
by an LC Issuing Bank pursuant to Section 2.04 to support certain obligations to
pay the principal of, interest on and/or purchase or redemption price of Bonds.
“Bond LC Reimbursement Agreement” means, with respect to any Bond Letter of
Credit, any reimbursement agreement executed and delivered in connection with
such Bond Letter of Credit by the Borrower and the LC Issuing Bank issuing such
Bond Letter of Credit, as the same may be amended, restated, supplemented and
otherwise modified from time to time.
“Bond Trustee” means, for any series of Bonds, the Person acting in the capacity
of trustee for the holders of such Bonds under the Bond Indenture pursuant to
which such Bonds were issued.
“Bonds” means pollution control revenue bonds or industrial development revenue
bonds (or similar obligations, however designated) issued pursuant to a Bond
Indenture between the Bond Trustee and the Issuer named therein.
“Borrower” has the meaning specified in the first paragraph of this Agreement.
“Borrowing” means a borrowing by the Borrower consisting of (i) simultaneous
Revolving Loans of the same Type, having the same Interest Period and ratably
made or Converted on the same day by each of the Lenders pursuant to Section
2.02 or 2.13, as the case may be or (ii) a Swingline Loan. All Revolving Loans
to the Borrower of the same Type, having the same Interest Period and made or
Converted on the same day shall be deemed a single Borrowing hereunder until
repaid or next Converted.
“Borrowing Date” means the date of any Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or Los Angeles and, if the
applicable Business Day relates to any Eurodollar Rate Revolving Loans,
“Business Day” also includes a day on which dealings are carried on in the
London interbank market.



--------------------------------------------------------------------------------

5

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuing Banks and
the Lenders, as collateral for LC Outstandings and obligations of Lenders to
fund participations in respect of LC Outstandings, cash or deposit account
balances or, if the Administrative Agent and each applicable LC Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable LC Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption of any law, rule, regulation or treaty, (ii)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives (whether or not having the force of law)
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives (whether or not having the force of law) promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” has the meaning specified in Section 6.01(h).
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Closing Date” means June 27, 2014.
“Collateral Release Trigger” means the satisfaction of each of the following
conditions: (i) the receipt by the Borrower of an S&P Unsecured Rating of BBB-
or higher or a Moody’s Unsecured Rating of Baa3 or higher (in each case, with a
stable or better outlook), (ii) no Default exists, and (iii) the Administrative
Agent’s receipt of a certificate signed by a duly authorized officer of the
Borrower certifying to the foregoing.
“Collateral Release” has the meaning specified in Section 7.09(a).
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to the Borrower and to acquire participations in Swingline Loans
hereunder in an aggregate amount no greater than the amount set forth on
Schedule I hereto or, if such Lender has entered into any Assignment and
Assumption, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(c), in each such case as such
amount may be from time to time increased pursuant to Section 2.07 or reduced
pursuant to Section 2.08.



--------------------------------------------------------------------------------

6

“Commitment Fee Rate” means, at any time, the rate per annum set forth below
next to the Applicable Rating Level in effect at such time:
Applicable
Rating Level
Commitment
Fee Rate
1
0.075%
2
0.100%
3
0.125%
4
0.175%
5
0.225%
6
0.275%



A change in the Commitment Fee Rate resulting from a change in the Applicable
Rating Level shall become effective upon the date of public announcement of a
change in the Moody’s Rating or the S&P Rating that results in a change in the
Applicable Rating Level.
“Commitment Percentage” means, as to any Lender as of any date of determination,
the percentage describing such Lender’s pro rata share of the Commitments set
forth initially on Schedule I hereto or in the Register from time to time;
provided that in the case of Section 2.21 when a Defaulting Lender shall exist,
“Commitment Percentage” means the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Commitment
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.
“Commitments” means the aggregate of each Lender’s Commitment hereunder.
“Communications” has the meaning specified in Section 8.02(d)(ii).
“Confidential Information” means information that the Borrower furnishes to the
Administrative Agent, the Global Coordinator, the Joint Lead Arrangers or any
Lender in a writing designated as confidential, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to the Administrative Agent, the Global Coordinator, the Joint
Lead Arrangers or such Lender from a source other than the Borrower that has no
obligation to maintain the confidentiality of such information.
“Consolidated Assets” means, on any date of determination, the total of all
assets (including revaluations thereof as a result of commercial appraisals,
price level restatement or otherwise) appearing on the consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries most recently delivered
to the Lenders pursuant to Section 5.01(h) as of such date of determination.



--------------------------------------------------------------------------------

7

“Consolidated Capital” means the sum (without duplication) of (i) Consolidated
Debt of the Borrower and (ii) consolidated equity of all classes (whether
common, preferred, mandatorily convertible preferred or preference) of the
Borrower.
“Consolidated Debt” of the Borrower means the total principal amount of all Debt
of the Borrower and its Consolidated Subsidiaries.
“Consolidated Subsidiary” means, with respect to any Person at any time, any
Subsidiary or other Person the accounts of which would be consolidated with
those of such first Person in its consolidated financial statements in
accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Loans of one Type into Revolving Loans of the other Type, or the selection of a
new, or the renewal of the same, Interest Period for Eurodollar Rate Revolving
Loans, pursuant to Section 2.12 or 2.13.
“Credit Party” means the Administrative Agent, the Swingline Lender, any LC
Issuing Bank or any Lender.
“Custodian” means, for any series of Bonds, any Person acting as bailee and
agent for the Administrative Agent (on behalf of the applicable LC Issuing Bank
and the Lenders) under any Pledge Agreement relating to such Bonds.
“Debt” of any Person means, at any date, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (iii) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (iv) all obligations of such Person as lessee under leases
that have been, in accordance with GAAP, recorded as capital leases, (v) all
obligations of such Person in respect of reimbursement agreements with respect
to acceptances, letters of credit (other than trade letters of credit) or
similar extensions of credit, and (vi) all Guaranties. Solely for the purpose of
calculating compliance with the covenant in Section 5.03, Debt shall not include
Debt of the Borrower or its Consolidated Subsidiaries arising from the
qualification of an arrangement as a lease due to that arrangement conveying the
right to use or to control the use of property, plant or equipment under the
application of the Financial Accounting Standards Board’s Accounting Standards
Codification Topic 840 – Leases paragraph 840-10-15-6.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declining Lender” has the meaning specified in Section 2.06(b).



--------------------------------------------------------------------------------

8

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (i) has
failed, within two Business Days after the date required to be funded or paid,
to (A) fund all or any portion of its Loans, (B) fund any portion of its
participations in Letters of Credit or Swingline Loans or (C) pay over to any
Credit Party any other amount required to be paid by it under this Agreement,
unless, in the case of clause (A) above, such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in writing) has not been satisfied, as
notified by such Lender to the Administrative Agent and the Borrower in such
writing, (ii) has notified the Borrower or any Credit Party in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and such position is based on such Lender’s good faith determination that a
condition precedent (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
to funding a Loan under this Agreement cannot be satisfied), (iii) has failed,
within three Business Days after written request by the Administrative Agent,
the Swingline Lender, any LC Issuing Bank or the Borrower, acting in good faith,
to confirm in writing to such requesting party that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to clause (iii) upon such
requesting party’s receipt of such written confirmation in form and substance
reasonably satisfactory to it and the Administrative Agent, or (iv) has become
the subject of a Bankruptcy Event. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (i)
through (iv) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21(b)) upon delivery of written notice of such determination to the Borrower,
each LC Issuing Bank, the Swingline Lender and each Lender.
“Designated Lender” has the meaning specified in Section 2.07(a).
“Dollars” and the symbol “$” mean lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify in writing to the Borrower and the Administrative Agent.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).



--------------------------------------------------------------------------------

9

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (i) by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (ii) by any Governmental Authority or any third party for
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means, with respect to any Person, each trade or business
(whether or not incorporated) that is considered to be a single employer with
such entity within the meaning of Section 414(b), (c), (m) or (o) of the
Internal Revenue Code.
“ERISA Event” means (i) any “reportable event,” as defined in Section 4043 of
ERISA with respect to a Pension Plan (other than an event as to which the PBGC
has waived the requirement of Section 4043(a) of ERISA that it be notified of
such event); (ii) the failure to make a required contribution to any Pension
Plan that would result in the imposition of a lien or other encumbrance or the
provision of security under Section 430 of the Internal Revenue Code or Section
303 or 4068 of ERISA, or there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Internal Revenue Code or Part 3 of Subtitle B of
Title I of ERISA), whether or not waived, or the filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Internal Revenue
Code with respect to any Pension Plan or Multiemployer Plan, or a determination
that any Pension Plan is, or is reasonably expected to be, in at-risk status
under Title IV of ERISA; (iii) the filing of a notice of intent to terminate any
Pension Plan, if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, the filing under Section 4041(c) of ERISA
of a notice of intent to terminate any Pension Plan, or the termination of any
Pension Plan under Section 4041(c) of ERISA; (iv) the institution of
proceedings, or the occurrence of an event or condition that would reasonably be
expected to constitute grounds for the institution of proceedings by the PBGC,
under Section 4042 of ERISA, for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (v) the complete or partial withdrawal
of the Borrower or any of its ERISA Affiliates from a Multiemployer Plan, the
reorganization or



--------------------------------------------------------------------------------

10

insolvency under Title IV of ERISA of any Multiemployer Plan, or the receipt by
the Borrower or any of its ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) the
failure by the Borrower or any of its ERISA Affiliates to comply with ERISA or
the related provisions of the Internal Revenue Code with respect to any Pension
Plan; (vii) the Borrower or any of its ERISA Affiliates incurring any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); or (viii) the failure by
the Borrower or any of its Subsidiaries to comply with Applicable Law with
respect to any Foreign Plan.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify in writing to the Borrower and the Administrative Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Revolving Loan comprising part of the same Borrowing, the rate of interest per
annum (rounded upward to the nearest 1/100 of 1%) as calculated by ICE Benchmark
Administration Limited (or any other person which takes over the administration
of that rate) and obtained through a nationally recognized service such as the
Dow Jones Market Service (Telerate), Reuters or other such service then being
used by the Administrative Agent to ascertain such rates of interest (in each
case, the “Service”) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days before the
first day of such Interest Period for a period equal to such Interest Period,
but in no event less than 0%.1 
“Eurodollar Rate Revolving Loan” means a Revolving Loan that bears interest as
provided in Section 2.11(b).
“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Eurodollar Rate Revolving Loan means the reserve percentage applicable to
such Lender during such Interest Period (or if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Rate Revolving Loans is
determined) having a term equal to such Interest Period.

1
ICE Benchmark Administration Limited makes no warranty, express or implied,
either as to the results to be obtained from the use of ICE LIBOR and/or the
figure at which ICE LIBOR stands at any particular time on any particular day or
otherwise. ICE Benchmark Administration Limited makes no express or implied
warranties of merchantability or fitness for a particular purpose in respect of
any use of ICE LIBOR.




--------------------------------------------------------------------------------

11

“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.20(b)) or (B) such Lender changes its Applicable Lending Office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Applicable Lending Office, (iii) Taxes attributable to such
Recipient’s failure to comply with Section 2.18(g) and (iv) any Taxes imposed
under FATCA.
“Existing Credit Agreement” means the Credit Agreement, dated as of March 23,
2012, as amended, among the Borrower, Wells Fargo Bank, as administrative agent,
and certain other financial institutions named therein.
“Extension Effective Date” has the meaning specified in Section 2.06(c).
“Extension of Credit” means the making of a Borrowing, the issuance of a Letter
of Credit or the amendment of any Letter of Credit having the effect of
extending the stated termination date thereof or increasing the maximum amount
available to be drawn thereunder. For purposes of this Agreement, a Conversion
shall not constitute an Extension of Credit.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Fee Letters” means (i) the letter agreement, dated as of June 27, 2014, between
the Borrower and Wells Fargo Bank, (ii) the letter agreements, each dated as of
June 4, 2014, among the Borrower and certain of the Joint Lead Arrangers, and
(iii) each LC Issuing Bank Fee Letter, in each case, as amended, restated,
supplemented or otherwise modified from time to time.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal


--------------------------------------------------------------------------------

12

funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any pension, profit-sharing, deferred compensation, or
other employee benefit plan, program or arrangement (other than a Pension Plan
or a Multiemployer Plan) maintained by any Subsidiary of the Borrower that,
under applicable local foreign law, is required to be funded through a trust or
other funding vehicle.
“Fronting Commitment” means, with respect to any LC Issuing Bank, the aggregate
stated amount of all Letters of Credit that such LC Issuing Bank agrees to issue
(subject to the LC Commitment Amount), as modified from time to time pursuant to
an agreement signed by such LC Issuing Bank. With respect to each Lender that is
an LC Issuing Bank on the date hereof, such LC Issuing Bank’s Fronting
Commitment is listed on Schedule II, and (ii) with respect to any Lender that
becomes an LC Issuing Bank after the date hereof, such Lender’s Fronting
Commitment will be the amount agreed between the Borrower and such Lender at the
time that such Lender becomes an LC Issuing Bank, in each case, as such Fronting
Commitment may be modified in accordance with the terms of this Agreement.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any LC Issuing Bank, such Defaulting Lender’s Commitment Percentage
of the LC Outstandings with respect to Letters of Credit issued by such LC
Issuing Bank other than LC Outstandings as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (ii) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of Swingline
Outstandings other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” has the meaning specified in Section 1.03.
“General and Refunding Mortgage Bonds” means, collectively, (a) the Borrower’s
General and Refunding Mortgage Bond, Series S-1, due on March 23, 2018, issued
as of June 27, 2014 to the Administrative Agent under the General and Refunding
Mortgage Indenture and any supplemental indenture or Officer’s Certificate
related thereto, in a principal amount equal to the Commitments, and (b) any
additional General and Refunding Mortgage Bonds issued by the Borrower to the
Administrative Agent under the General and Refunding Mortgage Indenture and any
supplemental indentures or Officer’s Certificate related thereto in connection
with any increase in the Commitments pursuant to Section


--------------------------------------------------------------------------------

13

2.07, in each case, together with all amendments or replacements thereof
(including any Replacement Collateral) and as collateral securing the
Obligations.
“General and Refunding Mortgage Indenture” means the General and Refunding
Mortgage Indenture, dated as of May 1, 2001, between the Borrower and the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time; provided that, if the Borrower enters into a Replacement Indenture
in accordance with the last sentence of Section 5.02(b), “General and Refunding
Mortgage Indenture” shall include such Replacement Indenture.
“Global Coordinator” means RBS Securities Inc.
“Governmental Approval” means any authorization, consent, approval, license or
exemption of, registration or filing with, or report or notice to, any
Governmental Authority.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranty” of any Person means (i) any obligation, contingent or otherwise, of
such Person to pay any Debt of any other Person and (ii) all reasonably
quantifiable obligations of such Person under indemnities or under support or
capital contribution agreements, and other reasonably quantifiable obligations
(contingent or otherwise) to purchase or otherwise to assure a creditor against
loss in respect of, or to assure an obligee against loss in respect of, any Debt
of any other Person guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (A) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (C) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or (D)
otherwise to assure a creditor against loss; provided that the term “Guaranty”
shall not include endorsements for collection or deposit in the ordinary course
of business or the grant of a Lien in connection with Project Finance Debt.
“Hazardous Materials” means (i) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (ii) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.


--------------------------------------------------------------------------------

14

“Hedge Agreements” means, with respect to any Person, the collective reference
to any of the following: (a) interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements and any other agreements designed to
protect such Person against fluctuations in interest rates with respect to Debt
incurred and not for purposes of speculation, (b) foreign exchange contracts and
currency protection agreements entered into with one of more financial
institutions designed to protect such Person against fluctuations in currency
exchange rates with respect to Debt incurred and not for purposes of
speculation, (c) any commodity futures contract, commodity option or other
similar agreement or arrangement designed to protect against fluctuations in the
price of commodities used by such Person at the time and (d) other agreements or
arrangements designed to protect such Person against fluctuations in interest
rates or currency exchange rates. The term “Hedge Agreements”, for the avoidance
of doubt, shall exclude any forward energy purchase or sale contracts or similar
arrangements entered into by the Borrower or its Subsidiaries.
“Hedging Obligations” means, with respect to any Person, all existing or future
payment and other obligations owing by such Person under any Hedge Agreement
that is permitted hereunder with any Person that (i) is a current Lender or
Affiliate of a current Lender or (ii) was a Lender or an Affiliate of a Lender
at the time such Hedge Agreement was executed.
“Indemnified Party” has the meaning specified in Section 8.04(b).
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.
“Indenture Trustee” means The Bank of New York Mellon Trust Company, N.A.
(successor to The Bank of New York Mellon), as trustee under the General and
Refunding Mortgage Indenture, or any successor trustee permitted thereunder.
“Initial Lenders” has the meaning specified in the first paragraph of this
Agreement.
“Interest Period” means, for each Eurodollar Rate Revolving Loan comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Revolving Loan or the date of the Conversion of any Base Rate Revolving Loan
into such Eurodollar Rate Revolving Loan and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and,
thereafter, with respect to Eurodollar Rate Revolving Loans, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months or such other period acceptable to all the Lenders, as
the Borrower may, upon notice received by the Administrative Agent not later
than 12:00 noon on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:


--------------------------------------------------------------------------------

15

(i)
the Borrower may not select any Interest Period that ends after the latest
Termination Date in effect at such time;

(ii)
Interest Periods commencing on the same date for Eurodollar Rate Revolving Loans
comprising part of the same Borrowing shall be of the same duration;

(iii)
whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(iv)
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“IRS” means the United States Internal Revenue Service.
“Issuer” means, for any series of Bonds, the issuer of such Bonds under the
applicable Bond Indenture.
“Issuer Agreement” means, for any series of Bonds, the agreement between the
applicable Issuer and the Borrower pursuant to which (i) the proceeds of such
Bonds are loaned by such Issuer to the Borrower, together with any promissory
note or other instrument evidencing the indebtedness of the Borrower under such
agreement, or (ii) the Borrower agrees to pay the purchase price of, or rent
with respect to, the facilities financed or refinanced with the proceeds of such
Bonds.
“Joint Lead Arrangers” means RBS Securities Inc., J.P. Morgan Securities LLC,
Wells Fargo Securities, LLC, The Bank of Nova Scotia and Union Bank, N.A.
“LC Collateral Account” has the meaning specified in Section 6.02.
“LC Commitment Amount” means $75,000,000 as the same may be reduced permanently
from time to time pursuant to Section 2.08.
“LC Fee” has the meaning specified in Section 2.05(c).
“LC Issuing Bank” means each Lender identified as an “LC Issuing Bank” on
Schedule II and any other Lender or Affiliate of a Lender that shall agree to
issue a Letter of Credit pursuant to Section 2.04.


--------------------------------------------------------------------------------

16

“LC Issuing Bank Fee Letters” means (i) the letter agreement, dated as of June
27, 2014, among the Borrower, The Royal Bank of Scotland plc, JPMorgan Chase
Bank, N.A., and Wells Fargo Bank, and (ii) each other agreement between the
Borrower and an LC Issuing Bank, in form and substance satisfactory to such LC
Issuing Bank, concerning fees payable by the Borrower to such LC Issuing Bank
for its own account.
“LC Outstandings” means, on any date of determination, the sum of (i) the
undrawn stated amounts of all Letters of Credit that are outstanding on such
date plus (ii) the aggregate principal amount of all unpaid reimbursement
obligations of the Borrower on such date with respect to payments made by any LC
Issuing Bank under any Letter of Credit (excluding reimbursement obligations
that have been repaid with the proceeds of any Borrowing). The LC Outstandings
with respect to any Lender at any time shall be its Commitment Percentage of the
total LC Outstandings at such time.
“LC Payment Notice” has the meaning specified in Section 2.04(e).
“Lenders” means the Initial Lenders and each Person that shall become party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the terms “Lender” and “Lenders” shall be deemed to
mean and include the Swingline Lender.
“Letter of Credit” means a letter of credit issued by an LC Issuing Bank
pursuant to Section 2.04 (including, without limitation, any Bond Letter of
Credit), in each case, as amended, modified or extended in accordance with the
terms of this Agreement. A Letter of Credit may be a commercial letter of
credit, a standby letter of credit or a direct pay letter of credit.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Fee Letters,
(iii) any promissory note issued pursuant to Section 2.10(d) and (iv) unless the
Collateral Release has occurred, any Officer’s Certificates and the General and
Refunding Mortgage Bonds.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (including, without limitation, the Swingline Loans).
“Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
“Margin Stock” has the meaning specified in the Margin Regulations.


--------------------------------------------------------------------------------

17

“Material Adverse Effect” means a material adverse effect on (i) on the
business, operations, properties, financial condition, assets or liabilities
(including, without limitation, contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform its
obligations under the Loan Documents or (iii) the ability of the Administrative
Agent, the Swingline Lender, any LC Issuing Bank or any Lender to enforce its
rights under the Loan Documents.
“Material Subsidiaries” means any Subsidiary of the Borrower with respect to
which (x) the Borrower’s percentage ownership interest in such Subsidiary
multiplied by (y) the book value of the Consolidated Assets of such Subsidiary
represents at least 15% of the Consolidated Assets of the Borrower as reflected
in the latest financial statements of the Borrower delivered pursuant to clause
(i) or (ii) of Section 5.01(h).
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all LC Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the LC Issuing Banks in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Moody’s Rating” means, on any date of determination (i) prior to the Collateral
Release, the Moody’s Secured Rating and (ii) from and after the Collateral
Release, the Moody’s Unsecured Rating.
“Moody’s Secured Rating” means the rating most recently announced by Moody’s
with respect to any senior secured long term Debt of the Borrower.
“Moody’s Unsecured Rating” means the rating most recently announced by Moody’s
with respect to any senior unsecured, non-credit enhanced Debt of the Borrower.
“Mortgaged Property” has the meaning assigned to that term in the General and
Refunding Mortgage Indenture.
“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA), which is contributed to by (or to which there is
or may be an obligation to contribute of) the Borrower or any of its ERISA
Affiliates or with respect to which the Borrower or any of its ERISA Affiliates
has, or could reasonably be expected to have, any liability.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at the time of determination, a Lender that is
not a Defaulting Lender.


--------------------------------------------------------------------------------

18

“non-performing Lender” has the meaning specified in Section 2.04(f).
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“NPC Credit Agreement” means the Amended and Restated Credit Agreement, dated as
of June 27, 2014, among Nevada Power Company, Wells Fargo Bank, as
administrative agent, and certain other financial institutions party thereto, as
the same may be further amended, restated, supplemented or otherwise modified
from time to time.
“Obligations” means the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities (including
any Hedging Obligations and any Treasury Management Obligations) of the Borrower
to (a) the Administrative Agent, (b) the Swingline Lender, (c) any LC Issuing
Bank, (d) any Lender and (e) in the case of Hedging Obligations and Treasury
Management Obligations, (i) any current Lender or Affiliate of any current
Lender and (ii) any Person who was a Lender or an Affiliate of any Lender at the
time such Hedge Agreement or Treasury Management Agreement is executed, in each
case, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with any Letter of Credit, any Loan Document, any Hedge Agreement
between the Borrower and (x) any current Lender or any Affiliate of a current
Lender or (y) any Person who was a Lender or an Affiliate of a Lender at the
time such Hedge Agreement was executed), any Treasury Management Agreement
between the Borrower and (x) any current Lender or any Affiliate of a current
Lender or (y) any Person who was a Lender or an Affiliate of a Lender at the
time such Treasury Management Agreement was executed, or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, fees, indemnities, costs, expenses (including, without
limitation, all fees, charges and disbursements of counsel to the Administrative
Agent, any LC Issuing Bank or any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Officer’s Certificate” means an “Officer’s Certificate” (as defined in the
General and Refunding Mortgage Indenture) setting forth the terms of each series
of the General and Refunding Mortgage Bonds, executed by a duly authorized
officer of the Borrower and authenticated by the Indenture Trustee.
“Official Statement” means, for any series of Bonds, the official statement,
reoffering circular or similar disclosure document (however designated) relating
to such Bonds and the applicable LC Issuing Bank, as amended and supplemented
from time to time, and all documents incorporated therein (or in any such
supplement or amendment) by reference.


--------------------------------------------------------------------------------

19

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 2.20).
“Outstanding Credits” means, on any date of determination, the sum of (i) the
aggregate principal amount of all Loans outstanding on such date plus (ii) the
LC Outstandings on such date. The Outstanding Credits with respect to any Lender
at any time shall be its Commitment Percentage of the total Outstanding Credits
at such time.
“Participant” has the meaning assigned to such term in Section 8.07(d).
“Participant Register” has the meaning specified in Section 8.07(d).
“Patriot Act” has the meaning specified in Section 8.14.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Pension Plan” means any “employee pension benefit plan” (as defined in Section
3(2) of ERISA) (other than a Multiemployer Plan), subject to the provisions of
Title IV of ERISA or Section 412 of the Internal Revenue Code or Section 302 of
ERISA, maintained or contributed to by the Borrower or any of its ERISA
Affiliates or to which the Borrower or any of its ERISA Affiliates has or may
have an obligation to contribute (or is deemed under Section 4069 of ERISA to
have maintained or contributed to or to have had an obligation to contribute to,
or otherwise to have liability with respect to) such plan.
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(i) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(a) hereof; (ii) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens, and other similar Liens arising in the ordinary course of business; (iii)
Liens incurred or deposits made to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (iv) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable, including zoning and landmarking restrictions; (v) any judgment
Lien, unless an Event of Default under Section 6.01(e) shall have occurred and
be continuing with respect thereto; (vi) any Lien


--------------------------------------------------------------------------------

20

on any asset of any Person existing at the time such Person is merged or
consolidated with or into the Borrower or any Material Subsidiary and not
created in contemplation of such event; (vii) pledges and deposits made in the
ordinary course of business to secure the performance of bids, trade contracts
(other than for Debt), operating leases and surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; (viii) Liens upon or in any real property or equipment acquired,
constructed, improved or held by the Borrower or any Subsidiary in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of such property or equipment, or Liens existing on
such property or equipment at the time of its acquisition (other than any such
Liens created in contemplation of such acquisition that were not incurred to
finance the acquisition of such property), (ix) Liens securing Project Finance
Debt, (x) any Lien on the Borrower’s or any Material Subsidiary’s interest in
Bonds or cash or cash equivalents securing (A) the obligation of the Borrower or
any Material Subsidiary to reimburse the issuer of a letter of credit supporting
payments to be made in respect of such Bonds (including any Bond Letter of
Credit) for a drawing on such letter of credit for the purpose of purchasing
Bonds or (B) the obligation of the Borrower or any Material Subsidiary to
reimburse or repay amounts advanced under any facility entered into to provide
liquidity or credit support for any issue of Bonds; and (xi) extensions,
renewals or replacements of any Lien described in clause (vi), (vii), (viii),
(ix) or (x) for the same or a lesser amount, provided, however, that no such
Lien shall extend to or cover any properties (other than after-acquired property
already within the scope of the relevant Lien grant) not theretofore subject to
the Lien being extended, renewed or replaced.
“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 8.02(d)(i).
“Pledge Agreement” means, for any series of Bonds, the pledge agreement or
custodian agreement (or similar agreement, however designated), among the
Administrative Agent, the Borrower and the applicable Custodian with respect to
such Bonds, setting forth certain terms relating to the pledge and/or ownership
of any such Bonds pending the remarketing thereof pursuant to the applicable
Remarketing Agreement.
“Project Finance Debt” means Debt of any Subsidiary of the Borrower (i) that is
(A) not recourse to the Borrower other than with respect to Liens granted by the
Borrower on direct or indirect equity interests in such Subsidiary to secure
such Debt and limited Guaranties of, or equity commitments with respect to, such
Debt by the Borrower, which Liens, limited Guaranties and equity commitments are
of a type consistent with other limited recourse project financings, and other
than customary contractual carve-outs to the non-recourse nature of such Debt
consistent with other limited recourse project financings, and (B) incurred in
connection with the acquisition, development, construction or improvement of any
project, single purpose or other fixed assets of such Subsidiary, including Debt
assumed in connection with the acquisition of such assets, or (ii) that
represents an extension,


--------------------------------------------------------------------------------

21

renewal, replacement or refinancing of the foregoing, provided that, in the case
of a replacement or refinancing, the principal amount of such new Debt shall not
exceed the principal amount of the Debt being replaced or refinanced plus 10% of
such principal amount.
“PUCN” means the Public Utilities Commission of Nevada, or any successor agency.
“Rating Decline” means the occurrence of the following on, or within 90 days
after, the earlier of (i) the occurrence of a Change of Control and (ii) the
earlier of (x) the date of public notice of the occurrence of a Change of
Control and (y) the date of the public notice of the Borrower’s (or its direct
or indirect parent company’s) intention to effect a Change of Control, which
90-day period will be extended so long as the S&P Rating or Moody’s Rating is
under publicly announced consideration for possible downgrading by S&P or
Moody’s, as applicable:
(A)    prior to the Collateral Release, the S&P Secured Rating is reduced to any
rating level below A- or the Moody’s Secured Rating is reduced to any rating
level below A3 (or both the S&P Secured Rating and the Moody’s Secured Rating
become unavailable), or
(B)    from and after the Collateral Release, the S&P Unsecured Rating is
reduced to any rating level below BBB+ or the Moody’s Unsecured Rating is
reduced to any rating level below Baa1 (or both the S&P Unsecured Rating and the
Moody’s Unsecured Rating become unavailable).
“Recipient” means (i) the Administrative Agent, (ii) any Lender and (iii) any LC
Issuing Bank, as applicable.
“Register” has the meaning specified in Section 8.07(c).
“Reimbursement Amount” has the meaning specified in Section 2.04(d).
“Related Documents” means, for any series of Bonds, such Bonds and the Bond
Indenture, the Issuer Agreement, any Remarketing Agreement and any Pledge
Agreement relating to such Bonds.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Collateral” has the meaning specified in Section 5.02(b).
“Replacement Indenture” has the meaning specified in Section 5.02(b).
“Remarketing Agent” means, for any series of Bonds, any Person acting in the
capacity of remarketing agent for such Bonds pursuant to a Remarketing Agreement
relating to such Bonds.


--------------------------------------------------------------------------------

22

“Remarketing Agreement” means, for any series of Bonds, any agreement or other
arrangement pursuant to which the applicable Remarketing Agent has agreed to act
in such capacity with respect to such Bonds tendered for purchase pursuant to
the applicable Bond Indenture.
“Removal Effective Date” has the meaning specified in Section 7.05(b).
“Reportable Compliance Event” means that the Borrower or any of its Subsidiaries
becomes a Sanctioned Person, or is charged by indictment, criminal complaint or
similar charging instrument, arraigned, or custodially detained in connection
with any Anti-Corruption Law or any predicate crime to any Anti-Corruption Law.
“Request for Issuance” means a request made pursuant to Section 2.04 in the form
of Exhibit B.
“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount of the Revolving Loans and participation
obligations with respect to the LC Outstandings and Swingline Outstandings, or,
if there are no Outstanding Credits, Lenders having in excess of 50% in interest
of the Commitments (without giving effect to any termination in whole of the
Commitments pursuant to Section 6.01). The Commitments, outstanding Loans and
participation obligations with respect to the LC Outstandings and Swingline
Outstandings for any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
“Resignation Effective Date” has the meaning specified in Section 7.05(a).
“Revolving Loan” means a Loan by a Lender to the Borrower pursuant to Section
2.02 as part of a Borrowing and refers to a Base Rate Revolving Loan or a
Eurodollar Rate Revolving Loan.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.
“S&P Rating” means, on any date of determination (i) prior to the Collateral
Release, the S&P Secured Rating and (ii) from and after the Collateral Release,
the S&P Unsecured Rating.
“S&P Secured Rating” means the rating most recently announced by S&P with
respect to any senior secured long term Debt of the Borrower.
“S&P Unsecured Rating” means the rating most recently announced by S&P with
respect to any senior unsecured, non-credit enhanced Debt of the Borrower.
“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any Sanctions.


--------------------------------------------------------------------------------

23

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the U.S.
Department of Commerce, the U.S. Department of the Treasury or any other U.S.
Governmental Authority, or maintained by the United Nations Security Council,
the European Union or any member state thereof, as may be amended, supplemented
or substituted from time to time, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person controlled by, or acting on
behalf of, any such Person described in clause (a) or (b). For purposes of this
definition, “control” of a Person shall mean the direct or indirect (x)
ownership of, or power to vote, 25% or more of the issued and outstanding equity
interests having ordinary voting power for the election of directors of such
Person or other Persons performing similar functions for such Person, or (y)
power to direct or cause the direction of the management and policies of such
Person whether by ownership of equity interests, contract or otherwise.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of State or the U.S. Department
of Treasury, or (b) the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the U.S Securities and Exchange Commission.
“Service” has the meaning set forth in the definition of “Eurodollar Rate”.
“Stated Expiry Date” means the stated expiration date of any Letter of Credit
issued or deemed to be issued pursuant to this Agreement; provided, however,
that no Stated Expiry Date may be requested or included in any such Letter of
Credit where (i) such date would be later than the fifth Business Day preceding
the Termination Date then applicable to the Lender that is the LC Issuing Bank
for such Letter of Credit, (ii) in the case of any Letter of Credit that is not
a Bond Letter of Credit, such date would be later than one year after the date
of issuance of such Letter of Credit (subject, for the avoidance of doubt, to
the ability to provide for an automatic renewal mechanic in accordance with
Section 2.04(a)), or (iii) after taking into account (A) the respective
Termination Dates then in effect with respect to all Lenders on the date of
issuance or any extension of such Letter of Credit, and (B) the respective
Stated Expiry Dates then in effect with respect to all other Letters of Credit
then outstanding, the maximum amount of the LC Outstandings under all Letters of
Credit (including such Letter of Credit) then outstanding would exceed the total
LC Commitments scheduled to be in effect at any time during the period such
Letter of Credit is scheduled to remain in effect, as determined by the
Administrative Agent.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (i) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such limited


--------------------------------------------------------------------------------

24

liability company, partnership or joint venture or (iii) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Swingline Lender” means Wells Fargo Bank, in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.03.
“Swingline Outstandings” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Outstandings with
respect to any Lender at any time shall be its Commitment Percentage of the
total Swingline Outstandings at such time.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earlier to occur of (i) March 23, 2018, or such
later date that may be established for any Lender from time to time pursuant to
Section 2.06 hereof, and (ii) the date of termination in whole of the
Commitments available to the Borrower pursuant to Section 2.08 or 6.01.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
“Treasury Management Obligations” means with respect to any Person, all existing
or future payment and other obligations owing by such Person under any Treasury
Management Agreement with any Person that (i) is a current Lender or Affiliate
of a current Lender or (ii) was a Lender or an Affiliate of a Lender at the time
such Treasury Management Agreement was executed.
“Type” refers to the distinction between Loans bearing interest at the Base Rate
and Loans bearing interest at the Eurodollar Rate.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(g)(iii).


--------------------------------------------------------------------------------

25

“Wells Fargo Bank” has the meaning specified in the recital of parties to this
Agreement.
“Withholding Agent” means the Borrower and the Administrative Agent.


SECTION 1.02.    Computation of Time Periods.
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.
SECTION 1.03.    Accounting Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles as in effect from time
to time (“GAAP”). If any “Accounting Change” (as defined below) shall occur and
such change results in a change in the calculation of financial covenants,
standards or terms in this Agreement, and either the Borrower or the Required
Lenders (through the Administrative Agent) shall request the same to the other
parties hereto in writing, the Borrower and the Administrative Agent shall enter
into negotiations to amend the affected provisions of this Agreement with the
desired result that the criteria for evaluating the Borrower’s consolidated
financial condition and results of operations shall be substantially the same
after such Accounting Change as if such Accounting Change had not been made.
Once such request has been made, until such time as such an amendment shall have
been executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change had
not occurred. “Accounting Change” means a change in accounting principles
required by the promulgation of any final rule, regulation, pronouncement or
opinion by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC (or successors thereto
or agencies with similar functions).
SECTION 1.04.    Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Rate Loan”) or by
Class and Type (e.g., a “Eurodollar Rate Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by
Type (e.g., a “Eurodollar Rate Borrowing”) or by Class and Type (e.g., a
“Eurodollar Rate Revolving Borrowing”).
SECTION 1.05.    Other Interpretive Provisions.
As used herein, except as otherwise specified herein, (i) references to any
Person include its successors and assigns and, in the case of any Governmental
Authority, any Person succeeding to its functions and capacities; (ii)
references to any Applicable Law include amendments, supplements and successors
thereto; (iii) references to specific sections, articles, annexes, schedules


--------------------------------------------------------------------------------

26

and exhibits are to this Agreement; (iv) words importing any gender include the
other gender; (v) the singular includes the plural and the plural includes the
singular; (vi) the words “including”, “include” and “includes” shall be deemed
to be followed by the words “without limitation”; (vii) captions and headings
are for ease of reference only and shall not affect the construction hereof; and
(viii) references to any time of day shall be to New York City time unless
otherwise specified.
ARTICLE II
AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT
SECTION 2.01.    The Revolving Loans.
(a)    Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Loans to the Borrower from time to time on any Business
Day during the period from the date hereof until the Termination Date applicable
to such Lender in an aggregate outstanding amount not to exceed at any time such
Lender’s Available Commitment at such time. Within the limits of each Lender’s
Commitment and as hereinabove and hereinafter provided, including without
limitation Section 2.01(b), the Borrower may request Revolving Borrowings
hereunder, and repay or prepay Revolving Loans pursuant to Section 2.14 and
utilize the resulting increase in the Available Commitments for further
Extensions of Credit in accordance with the terms hereof.
(b)    In no event shall the Borrower be entitled to request or receive any
Revolving Borrowing that (i) would exceed the Available Commitments or (ii)
would cause the Outstanding Credits to exceed the Commitments.
SECTION 2.02.    Making the Revolving Loans.
(a)    Each Revolving Borrowing shall be in an amount not less than $1,000,000
(or, if less, the Available Commitments at such time) or an integral multiple of
$100,000 in excess thereof and shall consist of Revolving Loans of the same Type
made on the same day by the Lenders ratably according to their respective
Commitment Percentages. Each Revolving Borrowing shall be made on notice, given
not later than 12:00 noon on the third Business Day prior to the date of the
proposed Revolving Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Revolving Loans, or not later than 12:00 noon on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Revolving Loans, by
the Borrower to the Administrative Agent, which shall give to each Lender prompt
written notice thereof. Each such notice of a Revolving Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing or facsimile
in substantially the form of Exhibit A hereto, specifying therein the requested
(i) Borrowing Date for such Borrowing, (ii) Type of Revolving Loans comprising
such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case
of a Borrowing consisting of Eurodollar Rate Revolving Loans, the initial
Interest Period for each such Revolving Loan. Each Lender shall, before 2:00
P.M. on the applicable Borrowing Date, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of the Borrowing to be made on
such Borrowing Date; provided, however, that Swingline Loans shall be made as
provided in Section 2.03. After the Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative


--------------------------------------------------------------------------------

27

Agent will promptly make such funds available to the Borrower in such manner as
the Borrower shall have specified in the applicable Notice of Borrowing.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Revolving Loans for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Revolving Loans shall then be suspended
pursuant to Section 2.12(b), 2.13 or 2.16, and (ii) Borrowings of more than one
Type and Class may be outstanding at the same time; provided, however, there
shall be not more than 10 Borrowings at any one time outstanding.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to comprise Eurodollar Rate Revolving Loans, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Loan to be made by such Lender as part of such Borrowing when such
Revolving Loan, as a result of such failure, is not made on such date.
(d)    Unless the Administrative Agent shall have received written notice from a
Lender prior to any Borrowing Date or, in the case of a Base Rate Loan, prior to
the time of Borrowing, that such Lender will not make available to the
Administrative Agent such Lender’s Loan as part of the Borrowing to be made on
such Borrowing Date, the Administrative Agent may, but shall not be required to,
assume that such Lender has made such portion available to the Administrative
Agent on such Borrowing Date in accordance with subsection (a) of this Section
2.02, and the Administrative Agent may (but it shall not be required to), in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such Loan available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Loans comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan as part of such Borrowing
for purposes of this Agreement.
(e)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
SECTION 2.03.    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time on any
Business Day during the period


--------------------------------------------------------------------------------

28

from the date hereof until the Termination Date applicable to the Lender that is
the Swingline Lender, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $20,000,000, or (ii) the Outstanding Credits exceeding
the Commitments; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
limits as hereinabove and hereinafter provided, the Borrower may request
Swingline Borrowings hereunder, and repay or prepay Swingline Loans pursuant to
Section 2.14 and utilize the resulting increase in the Available Commitments for
further Extensions of Credit in accordance with the terms hereof. Each Swingline
Loan shall be a Base Rate Loan and shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
P.M. on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender by 4:00 P.M. on the requested date of such Swingline
Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 1:00 P.M. on any Business Day require the Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which the Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Commitment Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Commitment Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this subsection is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each
Swingline Loan shall utilize the Commitment of each Lender by an amount equal to
the amount of such participation. Each Lender shall comply with its obligation
under this subsection by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(a) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this subsection, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be


--------------------------------------------------------------------------------

29

promptly remitted by the Administrative Agent to the Lenders that shall have
made their payments pursuant to this subsection (to the extent of each
applicable Lender’s participation) and to the Swingline Lender to the extent of
its retained interest; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
subsection shall not relieve the Borrower of any default in the payment thereof.
SECTION 2.04.    Letters of Credit.
(a)    Subject to the terms and conditions hereof, each LC Issuing Bank agrees
to issue Letters of Credit from time to time for the account of the Borrower (or
to extend the stated maturity thereof or to amend or modify the terms thereof),
in an aggregate stated amount not exceeding such LC Issuing Bank’s Fronting
Commitment, up to a maximum aggregate stated amount for all Letters of Credit at
any one time outstanding equal to the LC Commitment Amount. With respect to
Letters of Credit that are not Bond Letters of Credit, such issuance shall occur
on not less than two Business Days’ prior notice thereof by the Borrower’s
delivery of (x) a Request for Issuance for such Letter of Credit to the
Administrative Agent and the LC Issuing Bank for such Letter of Credit and (y)
such LC Issuing Bank’s standard form of Letter of Credit application for the
requested Letter of Credit (including, for direct pay Letters of Credit, any
reimbursement agreement or other standard form required by such LC Issuing Bank)
to the letter of credit department of such LC Issuing Bank for the account of
the Borrower. With respect to each Bond Letter of Credit, such issuance shall
occur after receipt of (x) a Request for Issuance for such Bond Letter of Credit
to the Administrative Agent and the LC Issuing Bank for such Bond Letter of
Credit, (y) the Bond LC Reimbursement Agreement for such Bond Letter of Credit,
as may be required by the LC Issuing Bank for such Bond Letter of Credit, and
(z) the documents required pursuant to Section 3.03 and such Bond LC
Reimbursement Agreement; provided that in the case of any Request for Issuance
for an extension of an outstanding Bond Letter of Credit, such Request for
Issuance shall be delivered to the Administrative Agent and the applicable LC
Issuing Bank at least 90 days prior to the then-current Stated Expiry Date of
such Bond Letter of Credit. Each Letter of Credit shall be issued in a form
acceptable to the applicable LC Issuing Bank. Each Request for Issuance shall
specify (i) the identity of the applicable LC Issuing Bank, (ii) the date (which
shall be a Business Day) of issuance of such Letter of Credit (or the date of
effectiveness of such extension, modification or amendment) and the Stated
Expiry Date thereof, (iii) the proposed stated amount of such Letter of Credit
(which amount (A) shall not be less than $100,000 and (B) may be subject to any
automatic increase and reinstatement provisions), (iv) the name and address of
the beneficiary of such Letter of Credit and (v) a statement of drawing
conditions applicable to such Letter of Credit. If such Request for Issuance
relates to an amendment or modification of a Letter of Credit that requires the
consent of the beneficiary thereof, it shall be accompanied by such consent. If
so requested by the Borrower, a Letter of Credit that is not a Bond Letter of
Credit may provide that it is automatically renewable for additional one-year
periods if subject to an ability of the applicable LC Issuing Bank to not renew
by giving notice of the same to the beneficiary of such Letter of Credit. Each
Request for Issuance shall be irrevocable unless modified or rescinded by the
Borrower prior to the issuance by the applicable LC Issuing Bank of the
requested Letter of Credit or prior to the effectiveness of the requested
extension, modification or amendment to a Letter of Credit, as applicable.


--------------------------------------------------------------------------------

30

Upon fulfillment of the applicable conditions precedent and the other
requirements set forth herein, the relevant LC Issuing Bank shall issue (or
extend, amend or modify) such Letter of Credit and provide notice and a copy
thereof to the Administrative Agent, which shall promptly furnish copies thereof
to the Lenders that shall so request; provided that the LC Issuing Bank shall
not issue or amend any Letter of Credit if such LC Issuing Bank has received
notice from the Administrative Agent that the applicable conditions precedent
have not been satisfied. Upon each issuance of a Letter of Credit by any LC
Issuing Bank, each Lender shall be deemed, without further action by any party
hereto, to have irrevocably and unconditionally purchased from such LC Issuing
Bank without recourse a participation in such Letter of Credit equal to such
Lender’s Commitment Percentage of the aggregate amount available to be drawn
under such Letter of Credit. Upon each modification of a Letter of Credit by any
LC Issuing Bank which modifies the aggregate amount available to be drawn under
such Letter of Credit, such LC Issuing Bank and the Lenders shall be deemed,
without further action by any party hereto, to have purchased or sold, as
appropriate, participations in such Letter of Credit such that each Lender’s
participation in such Letter of Credit shall equal such Lender’s Commitment
Percentage of such modified aggregate amount available to be drawn under such
Letter of Credit. Each Letter of Credit shall utilize the Commitment of each
Lender in an amount equal to the amount of such participation. Without limiting
the foregoing, any LC Issuing Bank that issues a Bond Letter of Credit agrees
that (i) all Bonds pledged to such LC Issuing Bank pursuant to any applicable
Pledge Agreement or otherwise registered in the name of such LC Issuing Bank
pursuant to the other Related Documents will be held for the benefit of such LC
Issuing Bank and the Lenders and (ii) to apply and/or remit all proceeds from
the sale or remarketing of such Bonds in accordance with Section 2.17(f).
(b)    The Borrower may from time to time appoint one or more additional Lenders
(with the consent of any such Lender, which consent may be withheld in the sole
discretion of each Lender) to act, either directly or through an Affiliate of
such Lender, as an LC Issuing Bank hereunder. Any such appointment and the terms
thereof shall be evidenced in a separate written agreement executed by the
Borrower and the relevant LC Issuing Bank, a copy of which agreement shall be
delivered by the Borrower to the Administrative Agent. The Administrative Agent
shall give prompt notice of any such appointment to the other Lenders. Upon such
appointment, if and for so long as such Lender shall have any obligation to
issue any Letter of Credit hereunder or any Letter of Credit issued by such
Lender shall remain outstanding, such Lender shall be deemed to be, and shall
have all the rights and obligations of, an “LC Issuing Bank” under this
Agreement.
(c)    No Letter of Credit shall be requested, issued or modified hereunder if,
after the issuance or modification thereof, (i) the Outstanding Credits would
exceed the Commitments then scheduled to be in effect until the latest
Termination Date, (ii) that portion of the LC Outstandings arising from Letters
of Credit issued by an LC Issuing Bank would exceed the amount of such LC
Issuing Bank’s Fronting Commitment or (iii) the LC Outstandings would exceed the
LC Commitment Amount. No LC Issuing Bank shall be under any obligation to issue
any Letter of Credit if any order, judgment or decree of any Governmental
Authority shall by its terms purport to enjoin or restrain such LC Issuing Bank
from issuing such Letter of Credit, or any law applicable to such LC Issuing
Bank or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such LC Issuing Bank shall
prohibit, or request that the LC Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of


--------------------------------------------------------------------------------

31

Credit in particular or shall impose upon the LC Issuing Bank with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
the LC Issuing Bank is not otherwise compensated or required to be compensated
hereunder), which restriction, reserve or capital requirement was not in effect
on the date hereof, or shall impose upon the LC Issuing Bank any loss, cost or
expense (not reimbursed or required to be reimbursed) that was not applicable on
the date hereof and that the LC Issuing Bank in good faith deems material to it.
(d)    The Borrower hereby agrees to pay to the Administrative Agent for the
account of each LC Issuing Bank and each Lender that has funded its
participation in the reimbursement obligations of the Borrower pursuant to
subsection (e) below, on demand made by such LC Issuing Bank to the Borrower, on
and after each date on which such LC Issuing Bank shall pay any amount under any
Letter of Credit issued by such LC Issuing Bank, a sum equal to the amount so
paid (the “Reimbursement Amount”). Any Reimbursement Amount shall bear interest,
payable on demand, from the date so paid by such LC Issuing Bank until repayment
to such LC Issuing Bank in full at a fluctuating interest rate per annum equal
to the interest rate applicable to Base Rate Loans plus, if any amount paid by
such LC Issuing Bank under a Letter of Credit is not reimbursed by the Borrower
within three Business Days, 2%. The Borrower may satisfy its obligation
hereunder to repay the Reimbursement Amount by requesting a Borrowing under
Section 2.02 (and which Borrowing shall be subject to the conditions in Section
2.02) in the amount of such Reimbursement Amount, and the proceeds of such
Borrowing may be applied to satisfy the Borrower’s obligations to such LC
Issuing Bank or the Lenders, as the case may be.
(e)    If any LC Issuing Bank shall not have been reimbursed in full for any
Reimbursement Amount in respect of a Letter of Credit issued by such LC Issuing
Bank on the date of such payment, such LC Issuing Bank shall give the
Administrative Agent and each Lender prompt notice thereof (an “LC Payment
Notice”) no later than 12:00 noon on the Business Day immediately succeeding the
date of such payment by such LC Issuing Bank. Each Lender shall fund the
participation that such Lender purchased pursuant to Section 2.04(a) by paying
to the Administrative Agent for the account of such LC Issuing Bank an amount
equal to such Lender’s Commitment Percentage of such Reimbursement Amount paid
by such LC Issuing Bank, plus interest on such amount at a rate per annum equal
to the Federal Funds Rate, for the first three days from the date of the payment
by such LC Issuing Bank, and, thereafter, until the date of payment to such LC
Issuing Bank by such Lender, at a rate of interest equal to the rate applicable
to Base Rate Loans. Each such payment by a Lender shall be made not later than
3:00 P.M. on the later to occur of (i) the Business Day immediately following
the date of such payment by such LC Issuing Bank and (ii) the Business Day on
which such Lender shall have received an LC Payment Notice from such LC Issuing
Bank. Each Lender’s obligation to make each such payment to the Administrative
Agent for the account of such LC Issuing Bank shall be several and shall not be
affected by the occurrence or continuance of a Default or the failure of any
other Lender to make any payment under this Section 2.04(e). Each Lender further
agrees that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(f)    The failure of any Lender to make any payment to the Administrative Agent
for the account of any LC Issuing Bank in accordance with subsection (e) above
shall not relieve any other Lender of its obligation to make payment, but no
Lender shall be responsible for the failure of any


--------------------------------------------------------------------------------

32

other Lender. If any Lender (a “non-performing Lender”) shall fail to make any
payment to the Administrative Agent for the account of any LC Issuing Bank in
accordance with subsection (e) above, then for so long as such failure shall
continue, such LC Issuing Bank shall be deemed, for purposes of Sections 6.01
and 8.01 hereof, to be a Lender owed a Borrowing in an amount equal to the
outstanding principal amount due and payable by such non-performing Lender to
the Administrative Agent for the account of such LC Issuing Bank pursuant to
subsection (e) above. Any non-performing Lender and the Borrower (without
waiving any claim against such non-performing Lender for such non-performing
Lender’s failure to fund its participation in the reimbursement obligations of
the Borrower under subsection (e) above) severally agree to pay to the
Administrative Agent for the account of such LC Issuing Bank forthwith on demand
such amount, together with interest thereon for each day from the date such
non-performing Lender would have funded its participation had it complied with
the requirements of subsection (e) above until the date such amount is paid to
the Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to Base Rate Loans plus, if any amount paid by such LC
Issuing Bank under a Letter of Credit is not reimbursed by the Borrower within
three Business Days, 2%, in accordance with Section 2.04(d), and (ii) in the
case of such non-performing Lender, the Federal Funds Rate, for the first three
days and, thereafter, at a rate of interest equal to the rate applicable to Base
Rate Loans.
(g)    The payment obligations of each Lender under Section 2.04(e) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation, the following circumstances:
(i)    any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto or to such Letter of Credit;
(ii)    any amendment or waiver of, or any consent to departure from, the terms
of this Agreement or such Letter of Credit;
(iii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any LC Issuing Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby, thereby or
by such Letter of Credit, or any unrelated transaction;
(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(v)    payment in good faith by any LC Issuing Bank under the Letter of Credit
issued by such LC Issuing Bank against presentation of a draft or certificate
that does not comply with the terms of such Letter of Credit;


--------------------------------------------------------------------------------

33

(vi)    the use that may be made of any Letter of Credit by, or any act or
omission of, the beneficiary of any Letter of Credit (or any Person for which
the beneficiary may be acting); or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
(h)    Without limiting any other provision of this Section 2.04, for purposes
of this Section 2.04 any LC Issuing Bank may rely upon any oral, telephonic,
telegraphic, facsimile, electronic, written or other communication believed in
good faith to have been authorized by the Borrower, whether or not given or
signed by an authorized Person of the Borrower.
(i)    The Borrower assumes all risks of the acts and omissions of any
beneficiary or transferee of any Letter of Credit. Neither any LC Issuing Bank,
the Lenders nor any of their respective officers, directors, employees, agents
or Affiliates shall be liable or responsible for, and the Borrower’s
reimbursement obligation in respect of any Letter of Credit shall not be
affected by, (i) the use that may be made of such Letter of Credit or any acts
or omissions of any beneficiary or transferee thereof in connection therewith;
(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (iii) payment by any LC
Issuing Bank against presentation of documents that do not comply with the terms
of such Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit; (iv) any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Letter of Credit or any financing institution or other party to whom any Letter
of Credit may be transferred or any claims or defenses whatsoever of the
Borrower or of its Affiliates against the beneficiary of any Letter of Credit or
any such transferee; (v) any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit; or (vi) any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit, except that the Borrower and each Lender shall have the right to
bring suit against each LC Issuing Bank, and each LC Issuing Bank shall be
liable to the Borrower and any Lender, to the extent of any direct, as opposed
to consequential, damages suffered by the Borrower or such Lender that the
Borrower or such Lender proves, in a court of competent jurisdiction by final
and nonappealable judgment, were caused by such LC Issuing Bank’s willful
misconduct or gross negligence. In furtherance and not in limitation of the
foregoing, each LC Issuing Bank may accept sight drafts and accompanying
certificates presented under the Letter of Credit issued by such LC Issuing Bank
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and
payment against such documents shall not constitute willful misconduct or gross
negligence by such LC Issuing Bank. Notwithstanding the foregoing, no Lender
shall be obligated to indemnify the Borrower for damages caused by any LC
Issuing Bank’s willful misconduct or gross negligence.
(j)    In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any application or other
agreement submitted by the Borrower to, or entered into by the Borrower with, an
LC Issuing Bank relating to any Letter of Credit issued by such LC Issuing Bank,
the terms and conditions of this Agreement shall control. Unless otherwise


--------------------------------------------------------------------------------

34

specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any application or other agreement related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
(k)    Any LC Issuing Bank may resign at any time by giving written notice
thereof to the Administrative Agent, Lenders, the other LC Issuing Banks (if
any) and the Borrower, provided that (i) there are no Letters of Credit
outstanding with respect to such LC Issuing Bank at such time or (ii) unless the
Borrower shall have agreed otherwise, another Lender or Affiliate thereof
reasonably acceptable to the Borrower has agreed to serve as an LC Issuing Bank
and commits in writing to issue one or more Letters of Credit in an aggregate
amount at least equal to those of the resigning LC Issuing Bank. After the
resignation of an LC Issuing Bank hereunder, such resigning LC Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an LC Issuing Bank under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
to extend, renew or increase any existing Letter of Credit. Upon any such
resignation, the Borrower and the resigning LC Issuing Bank may agree to replace
or terminate any outstanding Letters of Credit issued by such LC Issuing Bank
and to designate one or more Lenders as LC Issuing Banks to replace such LC
Issuing Bank.
SECTION 2.05.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee on the aggregate unused amount of such Lender’s
Commitment (i) from the date hereof, in the case of each Initial Lender, and
(ii) from the effective date specified in the Assignment and Assumption pursuant
to which it became a Lender, in the case of each other Lender, in each case
until the latest Termination Date applicable to such Lender, payable quarterly
in arrears on the last day of each March, June, September and December,
commencing June 30, 2014, and ending on such Termination Date. The commitment
fee for any period will be equal to the Commitment Fee Rate in effect from time
to time during such period, times an amount equal to the Commitments minus the
aggregate principal amount of Loans and Letters of Credit outstanding during
such period; provided, that for purposes of calculating the commitment fee,
Swingline Loans shall not be considered outstanding Loans.
(b)    The Borrower agrees to pay the fees payable by the Borrower in such
amounts and on such terms as set forth in the Fee Letters.
(c)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a fee (the “LC Fee”) on the average daily aggregate principal amount
of each such Lender’s Commitment Percentage of the LC Outstandings (i) from the
date hereof, in the case of each Initial Lender, and (ii) from the effective
date specified in the Assignment and Assumption pursuant to which it became a
Lender, in the case of each other Lender, in each case until the later to occur
of (x) the Termination Date applicable to such Lender and (y) the date on which
no Letters of Credit are outstanding, payable on the last day of each March,
June, September and December (commencing


--------------------------------------------------------------------------------

35

on June 30, 2014), and on such later date, at a rate equal at all times to the
Applicable Margin in effect from time to time for Eurodollar Rate Revolving
Loans.
SECTION 2.06.    Extension of the Termination Date.
(a)    Not earlier than 60 days prior to, nor later than 60 days after each
anniversary of the date hereof, the Borrower may request by written notice made
to the Administrative Agent (which shall promptly notify the Lenders thereof) a
one-year extension of the Termination Date applicable to each Lender. Each
Lender shall notify the Administrative Agent by the date specified by the
Administrative Agent (which date shall be a Business Day and shall not be less
than 15 days prior to, nor more than 30 days prior to, the Extension Effective
Date) that either (A) such Lender declines to consent to extending the
Termination Date or (B) such Lender consents to extending the Termination Date.
Any Lender not responding within the above time period shall be deemed to have
declined to extend the Termination Date. The consent of a Lender to any such
extension shall be in the sole discretion of such Lender. The Administrative
Agent shall, after receiving the notifications from all of the Lenders or the
expiration of such period, whichever is earlier, notify the Borrower and the
Lenders of the results thereof. The Borrower may request no more than two
extensions pursuant to this Section.
(b)    If any Lender declines, or is deemed to have declined, to consent to such
request for extension (each a “Declining Lender”), the Borrower shall have the
right to replace such Declining Lender in accordance with Section 2.20(b). Any
Lender replacing a Declining Lender shall be deemed to have consented to such
request for extension (regardless of when such replacement is effective) and
shall not be deemed to be a Declining Lender.
(c)    If the Required Lenders have consented to the extension of the
Termination Date, the Termination Date of each Lender that consented to the
extension shall be extended to the date that is one year after such Lender’s
then-effective Termination Date, effective as of the date to be determined by
the Administrative Agent and the Borrower (the “Extension Effective Date”). On
or prior to the Extension Effective Date, (i) unless the Collateral Release has
occurred, the Borrower shall have delivered to the Administrative Agent an
amendment or replacement of each existing General and Refunding Mortgage Bond,
extending the stated maturity date of such bond to the latest Termination Date
as of the Extension Effective Date, each of which amendment or replacement bond
shall be duly issued and delivered by a duly authorized officer of the Borrower
and duly authenticated by the Indenture Trustee; and (ii) the Borrower shall
have delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent (A) the resolutions of the Borrower
authorizing such extension (and, if applicable, such amendment or replacement of
General and Refunding Mortgage Bonds) and all Governmental Approvals (if any)
required in connection with such extension (and, if applicable, such amendment
or replacement of General and Refunding Mortgage Bonds), certified as being in
effect as of the Extension Effective Date and the related incumbency certificate
of the Borrower, (B) a favorable opinion of counsel for the Borrower as to such
matters as any Lender through the Administrative Agent may reasonably request
(including, if applicable, as to such amendment or replacement of General and
Refunding Mortgage Bonds) and (C) a certificate of the Borrower stating that on
and as of such Extension Effective Date, and after giving effect to the
extension to be effective on such date, all conditions


--------------------------------------------------------------------------------

36

precedent to an Extension of Credit under Section 3.02 are satisfied. On each
Extension Effective Date, each Declining Lender being replaced by the Borrower
pursuant to Section 2.06(b) shall have received payment in full of the principal
amount of all Loans outstanding owing to such Declining Lender and all interest
thereon and all fees and other amounts (including, without limitation, any
amounts payable pursuant to Section 8.04(c)) payable to such Declining Lender
accrued through such Extension Effective Date. Promptly following such Extension
Effective Date, the Administrative Agent shall distribute an amended Schedule I
to this Agreement (which shall thereafter be incorporated into this Agreement)
to reflect any changes in the Lenders, the Commitments and each Lender’s
Commitment Percentage as of such Extension Effective Date.
(d)    The Swingline Lender and each LC Issuing Bank may, in its sole
discretion, elect not to serve in such capacity following any extension of the
Termination Date; provided that (i) the Borrower and the Administrative Agent
may appoint a replacement for such resigning Swingline Lender or LC Issuing
Bank, as the case may be, and (ii) whether such replacement is appointed shall
not otherwise affect the extension of the Termination Date.
SECTION 2.07.    Increase of the Commitments.
(a)    The Borrower may, from time to time, request by written notice to the
Administrative Agent to increase the Commitments by a maximum aggregate amount
for all such increases of up to $100,000,000, by designating one or more Lenders
or other financial institutions (that will become Lenders), in each case,
reasonably acceptable to the Administrative Agent and acceptable to the
Swingline Lender and each LC Issuing Bank, in their respective sole discretion,
that agree to accept all or a portion of such additional Commitments (each a
“Designated Lender”).
(b)    The Administrative Agent shall promptly notify the Designated Lenders of
the Borrower’s request pursuant to subsection (a) above. Each Designated Lender
shall notify the Administrative Agent by the date specified by the
Administrative Agent (which date shall be a Business Day) that either (A) such
Designated Lender declines to accept its additional Commitments or (B) such
Designated Lender consents to accept the offered Commitments. Any Designated
Lender not responding on or prior to the date specified by the Administrative
Agent shall be deemed to have declined to accept the offered Commitments. The
Administrative Agent shall, after receiving the notifications from all of the
Designated Lenders or following the date specified in the notice to such
Designated Lenders, whichever is earlier, notify the Borrower and the Lenders of
the results thereof and the effective date of any additional Commitments. The
effectiveness of such additional Commitments shall be subject to the conditions
precedent that (i) unless the Collateral Release has occurred, the Borrower
shall have issued to the Administrative Agent General and Refunding Mortgage
Bonds, in form and substance similar to the General and Refunding Mortgage Bond
issued to the Administrative Agent on the Closing Date, in accordance with the
terms of the General and Refunding Mortgage Indenture, in an aggregate principal
amount equal to the difference between the principal amount of the Commitments
(after giving effect to such increase and any prior increases or permanent
reductions to the Commitments) and the outstanding principal amount of General
and Refunding Mortgage Bonds previously issued to the Administrative Agent as
collateral support for the Obligations; and (ii) the Borrower shall have
delivered to the Administrative Agent (A) the resolutions of the Borrower
authorizing such additional Commitments (and, if applicable, such new


--------------------------------------------------------------------------------

37

issuance of General and Refunding Mortgage Bonds) and all Governmental Approvals
(if any) required in connection with such additional Commitments (and, if
applicable, such new issuance of General and Refunding Mortgage Bonds),
certified as being in effect as of the effective date of such additional
Commitments, (B) a favorable opinion of counsel for the Borrower as to such
matters as any Lender through the Administrative Agent may reasonably request
(including, if applicable, as to such new issuance of General and Refunding
Mortgage Bonds) and (C) a certificate signed by a duly authorized officer of the
Borrower, dated as of the effective date of such additional Commitments, stating
that all conditions precedent to an Extension of Credit have been satisfied on
and as of such effective date.
(c)    Promptly following the effective date of any Commitment increase pursuant
to this Section 2.07, (i) the Administrative Agent shall distribute an amended
Schedule I to this Agreement (which shall thereafter be incorporated into this
Agreement) to reflect any changes in Lenders, the Commitments and each Lender’s
Commitment Percentage as of such effective date and (ii) the Borrower shall
prepay the outstanding Revolving Borrowings (if any) in full, and shall
simultaneously make new Revolving Borrowings hereunder in an amount equal to
such prepayment, so that, after giving effect thereto, the Revolving Borrowings
are held ratably by the Lenders in accordance with their respective Commitments
(after giving effect to such Commitment increase). Prepayments made under this
clause (c) shall not be subject to the notice requirements of Section 2.14.
(d)    Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment increase and the making of any Loans on such
date pursuant to clause (c)(ii) above, all calculations and payments of fees and
of interest on the Loans shall take into account the actual Commitment of each
Lender and the principal amount outstanding of each Loan made by such Lender
during the relevant period of time. The Loans made or Letters of Credit issued
in respect of any Commitment increase pursuant to this Section 2.07 will rank
pari passu in right of payment and security with the other Loans made and
Letters of Credit issued hereunder and shall constitute and be part of the
“Obligations” arising under this Agreement.
SECTION 2.08.    Termination or Reduction of the Commitments.
(a)    The Borrower shall have the right, upon at least three Business Days’
notice to the Administrative Agent, to terminate in whole or reduce ratably in
part the Available Commitments, provided that (i) each partial reduction shall
be in the aggregate amount of $10,000,000 or an integral multiple of $5,000,000
in excess thereof and (ii) no such termination or reduction shall be made that
would reduce the aggregate Commitments to an amount less than the Outstanding
Credits on the date of such termination or reduction. Subject to the foregoing,
any reduction of the Commitments to an amount below $75,000,000 shall also
result in a reduction of the LC Commitment Amount to the extent of such deficit
(and if such reduction would cause the LC Commitment Amount to be less than the
aggregate Fronting Commitments, with automatic reductions in the amount of each
Fronting Commitment ratably in proportion to the amount of such reduction of the
LC Commitment Amount unless, in the case of any LC Issuing Bank, such LC Issuing
Bank consents otherwise). Each such notice of termination or reduction shall be
irrevocable; provided, however, that a notice of termination delivered pursuant
to this Section 2.08 may state


--------------------------------------------------------------------------------

38

that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the effective date specified in the
notice of termination) if such condition is not satisfied.
(b)    The Borrower may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than three Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders
thereof), and in such event the provisions of Section 2.21(a)(ii) will apply to
all amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that (i) no Event of Default shall have
occurred and be continuing, and (ii) such termination shall not be deemed to be
a waiver or release of any claim the Borrower, the Administrative Agent, any LC
Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.
(c)    The Commitment of each Lender shall automatically terminate on the
Termination Date applicable to such Lender as provided in Section 2.06.
(d)    Once terminated, a Commitment or any portion thereof may not be
reinstated.
SECTION 2.09.    Repayment of Loans.
(a)    The Borrower shall repay to (i) the Administrative Agent for the account
of each Lender on the Termination Date applicable to such Lender the aggregate
principal amount of the Revolving Loans made to the Borrower by such Lender then
outstanding and (ii) to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the latest Termination Date (or such
earlier Termination Date beyond which the Swingline Lender has elected, pursuant
to Section 2.06(d), not to act in such capacity) and the tenth Business Day
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding. Without limiting the foregoing, the Borrower shall also repay (to
the Administrative Agent for the account of the Lenders) Revolving Loans and (to
the Swingline Lender) Swingline Loans, in each ease, to the extent and at the
time required pursuant to the terms of any applicable Governmental Approval
relating to the Borrower’s ability to incur Debt.
(b)    If at any time the aggregate principal amount of Outstanding Credits
exceeds the Commitments, the Borrower shall pay or prepay so much of the
Borrowings and/or Cash Collateralize the LC Outstandings as shall be necessary
in order that the Outstanding Credits minus the principal amount of Cash
Collateral securing the LC Outstandings will not exceed the Commitments.
SECTION 2.10.    Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.


--------------------------------------------------------------------------------

39

(b)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type of each Loan made
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to subsections (a)
and (b) of this Section 2.10 shall, to the extent permitted by Applicable Law,
be prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Loans and
interest thereon in accordance with their terms.
(d)    Any Lender may request that any Loans made by it be evidenced by one or
more promissory notes. In such event, the Borrower shall prepare, execute and
deliver to such Lender one or more promissory notes payable to such Lender (or,
if requested by such Lender, to such Lender and its assignees) and in a form
reasonably satisfactory to the Administrative Agent. Thereafter, the Loans
evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 8.07) be represented by one or
more promissory notes in such form payable to the payee named therein.
SECTION 2.11.    Interest on Loans.
The Borrower shall pay interest on the unpaid principal amount of each Loan from
the date of such Loan until such principal amount shall be paid in full, at the
following rates per annum:
(a)    Base Rate Loans. During such periods as such Loan is a Base Rate
Revolving Loan or a Swingline Loan, a rate per annum equal at all times to the
sum of (x) the Base Rate plus (y) the Applicable Margin for Base Rate Loans in
effect from time to time, payable (A) in the case of Base Rate Revolving Loans,
in arrears quarterly on the last day of each March, June, September and December
during such periods and on the date such Base Rate Loan shall be Converted or
paid in full, and (B) in the case of Swingline Loans, on the date such Swingline
Loan is required to be paid in full as provided in Section 2.09.
(b)    Eurodollar Rate Revolving Loans. During such periods as such Revolving
Loan is a Eurodollar Rate Revolving Loan, a rate per annum equal at all times
during each Interest Period for such Revolving Loan to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Loan plus (y) the
Applicable Margin for Eurodollar Rate Revolving Loans in effect from time to
time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Revolving Loan shall be
Converted or paid in full.
(c)    Additional Interest on Eurodollar Rate Revolving Loans. The Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting


--------------------------------------------------------------------------------

40

of or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Rate Revolving Loan of such Lender, from the
date of such Revolving Loan until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the Interest Period for such Revolving
Loan from (ii) the rate obtained by dividing such Eurodollar Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period, payable on each date on which interest is
payable on such Revolving Loan. Such additional interest shall be determined by
such Lender and notified to the Borrower through the Administrative Agent.
SECTION 2.12.    Interest Rate Determination.
(a)    The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.11(a) or (b), and, if applicable, the rate for the
purpose of determining the applicable interest rate under Section 2.11(c).
(b)    If, with respect to any Eurodollar Rate Revolving Loans, (i) the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Revolving Loans will not adequately reflect the cost to
such Required Lenders of making, funding or maintaining their respective
Eurodollar Rate Revolving Loans for such Interest Period, or (ii) the
Administrative Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders, whereupon (A) each Eurodollar Rate
Revolving Loan will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Revolving Loan, and (B) the obligation
of the Lenders to make, or to Convert Revolving Loans into, Eurodollar Rate
Revolving Loans shall be suspended until the Administrative Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
SECTION 2.13.    Conversion of Revolving Loans.
(a)    Voluntary. The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 12:00 noon on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of Sections
2.12 and 2.16, Convert all or any part of Revolving Loans of one Type comprising
the same Borrowing into Revolving Loans of the other Type or of the same Type
but having a new Interest Period; provided, however, that any Conversion of
Eurodollar Rate Revolving Loans into Base Rate Revolving Loans shall be made
only on the last day of an Interest Period for such Eurodollar Rate Revolving
Loans, any Conversion of Base Rate Revolving Loans into Eurodollar Rate
Revolving Loans shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Revolving Loans shall result in more
separate Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Revolving Loans to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Revolving Loans, the duration of the initial
Interest Period for each such Revolving Loan. Each notice of Conversion shall be
irrevocable and binding on the Borrower. This Section shall not apply to
Swingline Loans, which may not be Converted.


--------------------------------------------------------------------------------

41

(b)    Mandatory.
(i)    If the Borrower shall fail to select the Type of any Revolving Loan or
the duration of any Interest Period for any Borrowing comprising Eurodollar Rate
Revolving Loans in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01 and Section 2.13(a), or if any proposed
Conversion of a Borrowing that is to comprise Eurodollar Rate Revolving Loans
upon Conversion shall not occur as a result of the circumstances described in
subsection (c) below, or if an Event of Default has occurred and is continuing
and Eurodollar Rate Revolving Loans are outstanding, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, and (i) such Revolving
Loans will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Loans and (ii) the obligation of the Lenders to
make, or to Convert Revolving Loans into, Eurodollar Rate Revolving Loans shall
be suspended.
(ii)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Revolving Loans comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Revolving Loans shall
automatically Convert into Base Rate Revolving Loans.
(c)    Failure to Convert. Each notice of Conversion given pursuant to
subsection (a) above shall be irrevocable and binding on the Borrower. In the
case of any Borrowing that is to comprise Eurodollar Rate Revolving Loans upon
Conversion, the Borrower agrees to indemnify each Lender against any loss, cost
or expense incurred by such Lender if, as a result of the failure of the
Borrower to satisfy any condition to such Conversion (including, without
limitation, the occurrence of any Default), such Conversion does not occur. The
Borrower’s obligations under this subsection (c) shall survive the repayment of
all Obligations and the termination of the Commitments.
(d)    Limitation on Certain Conversions. Notwithstanding any other provision of
this Agreement to the contrary, the Borrower may not borrow Revolving Loans at
the Eurodollar Rate or Convert Revolving Loans resulting in Eurodollar Rate
Revolving Loans at any time an Event of Default has occurred and is continuing.
SECTION 2.14.    Optional Prepayments of Loans.
The Borrower may prepay Loans, (i) upon at least two Business Days’ notice, in
the case of Eurodollar Rate Revolving Loans, and (ii) upon notice not later than
12:00 noon on the date of prepayment, in the case of Base Rate Revolving Loans
and Swingline Loans, to the Administrative Agent (and, in the case of a
Swingline Loan, the Swingline Lender) stating the proposed date and aggregate
principal amount of the prepayment, and, if such notice is given, the Borrower
shall prepay the outstanding principal amount of the Loans comprising part of
the same Borrowing in whole or ratably in part, without penalty, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate Loan,
the Borrower shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 8.04(c).


--------------------------------------------------------------------------------

42

SECTION 2.15.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, assessment, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar Rate
Reserve Percentage) or any LC Issuing Bank;
(ii)    other than (A) Indemnified Taxes and (B) Excluded Taxes, subject any
Recipient to any Taxes on, or change the basis of taxation of payments to any
Recipient in respect of, its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or any LC Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, LC Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon the good faith request of such Lender,
LC Issuing Bank or other Recipient, the Borrower will pay to such Lender, LC
Issuing Bank or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, LC Issuing Bank or other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or LC Issuing Bank determines that
any Change in Law affecting such Lender or LC Issuing Bank or any lending office
of such Lender or such Lender’s or LC Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or LC Issuing Bank’s capital or on
the capital of such Lender’s or LC Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any LC Issuing Bank, to a level below
that which such Lender or LC Issuing Bank or such Lender’s or LC Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or LC Issuing Bank’s policies and the policies of
such Lender’s or LC Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or LC
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or LC Issuing Bank or such Lender’s or LC Issuing Bank’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or LC Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
LC Issuing Bank or its holding


--------------------------------------------------------------------------------

43

company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or LC Issuing Bank, as the case may
be, promptly upon demand the amount shown as due on any such certificate.
(d)    Delay in Requests. Failure or delay on the part of any Lender or LC
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or LC Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or LC Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or LC Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or LC Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).
SECTION 2.16.    Illegality.
If due to any Change in Law it shall become unlawful or impossible for any
Lender (or its Eurodollar Lending Office) to make, maintain or fund its
Eurodollar Rate Revolving Loans, and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon, until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Rate Revolving Loans, or to Convert outstanding Revolving Loans into
Eurodollar Rate Revolving Loans, shall be suspended. Before giving any notice to
the Administrative Agent pursuant to this Section 2.16, such Lender shall use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions applicable to such Lender) to designate a different Eurodollar
Lending Office if such designation would avoid the need for giving such notice
and would not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. If such notice is given, each Eurodollar Rate Revolving Loan of
such Lender then outstanding shall be converted to a Base Rate Revolving Loan
either (i) on the last day of the then current Interest Period applicable to
such Eurodollar Rate Revolving Loan if such Lender may lawfully continue to
maintain and fund such Revolving Loan to such day or (ii) immediately if such
Lender shall determine that it may not lawfully continue to maintain and fund
such Revolving Loan to such day.
SECTION 2.17.    Payments and Computations.
(a)    The Borrower shall make each payment to be made by it hereunder not later
than 1:00 P.M. on the day when due in Dollars to the Administrative Agent at the
Agent’s Account (except payments to be made directly to the Swingline Lender as
expressly provided herein) in same day funds without condition or deduction for
any counterclaim, defense, recoupment or setoff. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.02(c), 2.06, 2.11(c), 2.13(c), 2.15, 2.18, 2.21 or
8.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other


--------------------------------------------------------------------------------

44

amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Assumption,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b)    The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder, after any applicable grace
period, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.
(c)    All computations of interest based on the rate referred to in clause (i)
of the definition of the “Base Rate” contained in Section 1.01 shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurodollar Rate, the
Federal Funds Rate or the rate referred to in clause (iii) of the definition of
the “Base Rate” and of commitment fees and LC Fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, commitment fees or LC Fees are
payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(d)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Revolving Loans to be made in the next following
calendar month or on a date after the Termination Date, such payment shall be
made on the next preceding Business Day.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to a Lender hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date, and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.
(f)    Notwithstanding anything to the contrary set forth in subsection (a)
above or Section 2.04(d), the Borrower may pay, or cause to be paid pursuant to
the applicable Related Documents, the Reimbursement Amount with respect to any
drawing under a Bond Letter of Credit directly to the LC Issuing Bank that
issued such Bond Letter of Credit. Upon receipt of any such payment,


--------------------------------------------------------------------------------

45

such LC Issuing Bank will promptly (i) (A) apply such payment to that portion of
such Reimbursement Amount participations in which have not been funded by the
Lenders under Section 2.04(e)) and (B) remit the balance of such payment to the
Administrative Agent for further payment to the Lenders that have funded
participations in such Reimbursement Amount pursuant to Section 2.04(e), or (ii)
if such Reimbursement Amount has been financed with Borrowings, remit such
payment to the Administrative Agent, which will apply such payment to the
prepayment of Borrowings in a principal amount equal to the principal amount of
such Reimbursement Amount so financed. The Administrative Agent shall select the
Borrowings to be prepaid pursuant to clause (ii) above in a manner that will
mitigate, to the extent practical, the Borrower’s obligations under Section
8.04(c) with respect to such prepayment.
SECTION 2.18.    Taxes.
(a)    Defined Terms. For purposes of this Section 2.18 and for the avoidance of
doubt, the term “Lender” includes any LC Issuing Bank and the Swingline Lender,
and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for any Indemnified
Taxes attributable


--------------------------------------------------------------------------------

46

to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so). Each Lender shall severally
indemnify the Administrative Agent and the Borrower, within 30 days after demand
therefor, for (i) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 8.07(d) relating to the maintenance of a Participant
Register and (ii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or the Borrower shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent or the Borrower to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent or the Borrower
to the Lender from any other source against any amount due to the Administrative
Agent or the Borrower under this subsection (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.18, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


--------------------------------------------------------------------------------

47



(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii)    executed originals of IRS Form W-8ECI;


(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or


(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


--------------------------------------------------------------------------------

48



(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations.




--------------------------------------------------------------------------------

49

SECTION 2.19.    Sharing of Payments, Etc.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Commitment
Percentage thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(A)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(B)    the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender and any payment made pursuant to Section
2.02(c), 2.06, 2.11(c), 2.13(c), 2.15, 2.18, 2.21 or 8.04(c) or, in respect of
Eurodollar Rate Revolving Loans converted into Base Rate Revolving Loans,
pursuant to Section 2.16), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Outstandings to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
SECTION 2.20.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.18, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


--------------------------------------------------------------------------------

50

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.18 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with subsection (a) above, or if any Lender is a Declining Lender, a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 8.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.18) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if such Lender
accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 8.07(b)(iv);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, any participations in Swingline Loans funded
pursuant to Section 2.03(c) and any participations in Letters of Credit funded
pursuant to Section 2.04(e), together with all applicable accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 8.04(c)) from the
assignee (to the extent of such outstanding principal amounts and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment shall not conflict with Applicable Law;
(v)    in the case of any assignment resulting from a Lender becoming a
Declining Lender or a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable extension, amendment, waiver or consent; and
(vi)    No Default shall have occurred and be continuing.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.21.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:


--------------------------------------------------------------------------------

51

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
8.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 6.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuing Bank or the Swingline Lender
hereunder; third, to Cash Collateralize the LC Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.22; fourth,
as the Borrower may request (so long as no Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order (x)
to satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) to Cash Collateralize the LC
Issuing Banks’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.22; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the LC Issuing
Banks or the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Outstandings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Outstandings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Outstandings owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Outstandings and Swingline Outstandings are held by the
Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.21(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


--------------------------------------------------------------------------------

52

(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(A)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Commitment Percentage of the LC Outstandings for which it has
provided Cash Collateral pursuant to Section 2.22.


(B)    With respect to any LC Fee not required to be paid to any Defaulting
Lender pursuant to clause (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such LC Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each LC Issuing Bank the amount of any such LC Fee
otherwise payable to such Defaulting Lender to the extent allocable to such LC
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such LC Fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Outstandings and Swingline
Outstandings shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Commitment Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 3.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), (y) such reallocation does not
cause the aggregate Outstanding Credits of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment and (z) such reallocation does not cause
the aggregate Outstanding Credits of all Non-Defaulting Lenders to exceed the
Commitments of all Non-Defaulting Lenders. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in paragraph (iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
LC Issuing Banks’ Fronting Exposure in accordance with the procedures set forth
in Section 2.22.


--------------------------------------------------------------------------------

53

(vi)    Reduction of Available Commitments. The Borrower may terminate the
Available Commitment of any Lender that is a Defaulting Lender in accordance
with Section 2.08(b).
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each LC Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in LC Outstandings and Swingline
Outstandings to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.21(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed in writing by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no LC Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
(d)    Bankruptcy Event of a Parent Company. If (i) a Bankruptcy Event with
respect to a direct or indirect parent company of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or any LC Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan, and no LC Issuing Bank shall
be required to issue, extend, renew or increase any Letter of Credit, unless the
Swingline Lender or such LC Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or such LC Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
SECTION 2.22.    Cash Collateral.
At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any LC Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the LC Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.21(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.


--------------------------------------------------------------------------------

54

(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Outstandings, to be applied pursuant to paragraph (ii) below. If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and the
LC Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 or Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuing Bank’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.22
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Administrative Agent and each LC Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and each LC Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
ARTICLE III
CONDITIONS PRECEDENT
SECTION 3.01.    Conditions Precedent to Effectiveness.
The obligation of each Lender, each LC Issuing Bank and the Swingline Lender to
make the initial Extension of Credit to be made by it hereunder shall become
effective on and as of the first date on which the following conditions
precedent have been satisfied:
(a)    The Administrative Agent shall have received on or before such date of
effectiveness the following, each dated such day (except as noted otherwise
below), in form and substance reasonably satisfactory to the Administrative
Agent and, to the extent requested by the Administrative Agent, in sufficient
copies (except with respect to the promissory notes described


--------------------------------------------------------------------------------

55

in paragraph (i) below and the General and Refunding Mortgage Bond described in
paragraph (viii) below) for the Swingline Lender, each Lender and each LC
Issuing Bank:
(i)    Promissory notes payable to each Lender that has requested the same prior
to such date pursuant to Section 2.10(d), duly executed by the Borrower.
(ii)    (A) A copy of the articles of incorporation or other organizational
documents of the Borrower and each amendment thereto, certified by the Secretary
of State of Nevada as being a true and correct copy thereof, and (B) a
certificate from the Secretary of State of Nevada (dated not more than 10 days
prior to the date hereof) attesting to the continued existence and good standing
of the Borrower in that State.
(iii)    Certified copies of the resolutions of the board of directors of the
Borrower approving this Agreement and the other Loan Documents and of all
documents evidencing other necessary corporate action and Governmental Approvals
required for the execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents (including, without limitation, the
amendment or replacement of the existing General and Refunding Mortgage Bond).
(iv)    A certificate of the Secretary or Assistant Secretary of the Borrower
certifying (A) the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered by the
Borrower hereunder, and (B) that attached thereto are true and correct copies of
the bylaws of the Borrower as in effect on such date.
(v)    A favorable opinion of in-house counsel for the Borrower, substantially
in the form of Exhibit D-1 hereto.
(vi)    A favorable opinion of special New York counsel for the Borrower,
substantially in the form of Exhibit D-2 hereto.
(vii)    A favorable opinion of King & Spalding LLP, counsel for the
Administrative Agent, in the form of Exhibit E hereto.
(viii)    The General and Refunding Mortgage Bond referred to in clause (a) of
the definition thereof, duly issued and delivered by a duly authorized officer
of the Borrower and duly authenticated by the Indenture Trustee.
(ix)    (A) Certified copies of the General and Refunding Mortgage Indenture as
in effect on the Closing Date; (B) an Officer’s Certificate pursuant to a
supplemental indenture or board resolution meeting the requirements of Section
4.01(b) of the General and Refunding Mortgage Indenture and setting forth the
terms of the General and Refunding Mortgage Bond referred to in paragraph (viii)
above; (C) a “Company Order” (as defined in the General and Refunding Mortgage
Indenture) requesting authentication of such General and Refunding Mortgage Bond
by the Indenture Trustee; and (D) all legal opinions provided


--------------------------------------------------------------------------------

56

in connection with the issuance of such General and Refunding Mortgage Bond,
including any provided pursuant to Section 4.01(d) of the General and Refunding
Mortgage Indenture.
(b)        On such date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower, dated such
date, stating that:
(i)    The representations and warranties of the Borrower contained in this
Agreement are true and correct on and as of the date of such effectiveness as
though made on and as of such date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(c)    The Borrower and each Lender that is an LC Issuing Bank on such date
shall have entered into an LC Issuing Bank Fee Letter.
(d)    The Borrower shall have paid all accrued fees and expenses under the
Existing Credit Agreement payable on the date hereof and all accrued fees and
expenses of the Administrative Agent, the Global Coordinator, the Joint Lead
Arrangers and the Lenders payable on the date hereof (including the accrued fees
and expenses of counsel to the Administrative Agent to the extent then due and
payable).
(e)    The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, to the extent such documentation or information is
requested by the Administrative Agent on behalf of the Lenders reasonably in
advance of the date hereof.
(f)    The Administrative Agent shall have received a copy of a letter
agreement, dated as of June 27, 2014, among the Borrower, the Administrative
Agent and any “Lender” (as defined in the Existing Credit Agreement) party to
the Existing Credit Agreement that is not an Initial Lender hereunder,
evidencing the termination of the “Commitment” (as defined in the Existing
Credit Agreement) of such “Lender”.
(g)    The Administrative Agent shall have received such other approvals or
documents as the Administrative Agent, the Swingline Lender, any Lender or any
LC Issuing Bank shall have reasonably requested through the Administrative Agent
reasonably in advance of the date hereof.
SECTION 3.02.    Conditions Precedent to each Extension of Credit.
The obligation of each Lender, each LC Issuing Bank and the Swingline Lender to
make each Extension of Credit to be made by it hereunder (other than in
connection with any Borrowing that would not increase the aggregate principal
amount of Loans outstanding immediately prior to the making of such Borrowing)
shall be subject to the following statements being true on the date of such
Borrowing (and each of the giving of the applicable Notice of Borrowing or
Request for Issuance and the acceptance by the Borrower of the proceeds of any
such Extension of Credit shall


--------------------------------------------------------------------------------

57

constitute a representation and warranty by the Borrower that on the date of
such Extension of Credit such statements are true):
(i)    The representations and warranties of the Borrower contained in
Section 4.01 (other than the representations and warranties in the first
sentence of Section 4.01(g), in Section 4.01(i) and in the first sentence of
Section 4.01(n)) are true and correct in all material respects (without
duplication of any materiality qualifiers) on and as of the date of such
Extension of Credit, before and after giving effect to such Extension of Credit
and to the application of the proceeds therefrom, as though made on and as of
such date, and
(ii)    No event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom, that
constitutes a Default.
SECTION 3.03.    Conditions Precedent to Issuance of Each Bond Letter of Credit.
The obligation of each LC Issuing Bank to issue any Bond Letter of Credit in
connection with any series of Bonds shall be subject to the satisfaction of the
conditions precedent set forth in Sections 3.01 and 3.02 and the further
conditions precedent that:
(a)    The Administrative Agent shall have received on or before the date of
such issuance the following, in form and substance reasonably satisfactory to
the Administrative Agent and the applicable LC Issuing Bank and, to the extent
requested by the Administrative Agent, in sufficient copies for each Lender:
(i)    Counterparts of any Pledge Agreement relating to such Bonds, duly
executed by the Borrower, the Administrative Agent and the applicable Custodian,
or other evidence that the Bonds purchased with the proceeds of such Bond Letter
of Credit will be effectively pledged to or held for the benefit of such LC
Issuing Bank and the Lenders, and that a separate CUSIP number has been assigned
to such Bonds.
(ii)    Certified copies or originals of the other applicable Related Documents
(which, in the case of the applicable Bonds, may be a specimen of such Bonds).
(iii)    Certified copies of the resolutions of the board of directors of the
Borrower approving the Related Documents to which the Borrower is a party in
connection with such Bond Letter of Credit, and of all documents evidencing
other necessary corporate action and Governmental Approvals, if any, with
respect to the transactions contemplated by such Related Documents.
(iv)    A certificate of the Secretary or Assistant Secretary of the Borrower
certifying the names and true signatures of the Borrower authorized to sign the
Related Documents to which the Borrower is a party in connection with such Bond
Letter of Credit and the other documents to be delivered by the Borrower
hereunder in connection with the issuance of such Bond Letter of Credit.


--------------------------------------------------------------------------------

58

(v)    A copy of the Official Statement, if any, relating to the Bonds to be
supported by such Bond Letter of Credit.
(vi)    A certificate of an authorized officer of the applicable Custodian
certifying the names, true signatures and incumbency of the officers of such
Custodian authorized to sign the applicable Pledge Agreement.
(vii)    A certificate of an authorized officer of the applicable Bond Trustee
certifying the names, true signatures and incumbency of the officers of such
Bond Trustee authorized to make drawings under such Bond Letter of Credit.
(viii)    A favorable opinion of counsel to the Borrower with respect to the
Related Documents to which the Borrower is a party.
(ix)    A reliance letter from bond counsel relating to the Bonds to be
supported by such Bond Letter of Credit permitting the Lenders to rely on the
approving opinion of bond counsel with respect to such Bonds.
(x)    The Administrative Agent shall have received such other approvals or
documents as the Administrative Agent, the Swingline Lender, any Lender or any
LC Issuing Bank shall have reasonably requested through the Administrative Agent
reasonably in advance of the date hereof.
(b)    On the date of such issuance, the following statements shall be true and
correct, and the Administrative Agent shall have received on or before such date
for the account of the applicable LC Issuing Bank and each Lender a certificate
signed by a duly authorized officer of the Borrower, dated such date, stating
that the following representations and warranties are true and correct in all
material respects (without duplication of any materiality qualifiers) on and as
of such date, as though made on and as of such date:
(i)    The execution, delivery and performance by the Borrower of each Related
Document to which the Borrower is a party in connection with such Bond Letter of
Credit, and the consummation of the transactions contemplated thereby, are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate and shareholder action. Each Related Document to which the
Borrower is stated to be a party in connection with such Bond Letter of Credit
has been duly executed and delivered by the Borrower.
(ii)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or any other third party is required for
the due execution, delivery and performance by the Borrower of any Related
Document to which the Borrower is a party in connection with such Bond Letter of
Credit, other than such authorizations, approvals, actions, notices and filings
that have been obtained or made (as applicable) prior to such date.
(iii)    The execution, delivery and performance by the Borrower of each Related
Document to which the Borrower is a party in connection with such Bond Letter of
Credit


--------------------------------------------------------------------------------

59

will not (A) violate (x) the articles of incorporation or bylaws (or comparable
documents) of Borrower or any of its Material Subsidiaries or (y) any Applicable
Law, (B) be in conflict with, or result in a breach of or constitute a default
under, any contract, agreement, indenture or instrument to which the Borrower or
any of its Material Subsidiaries is a party or by which any of its or their
respective properties is bound, or (C) result in the creation or imposition of
any Lien on the property of Borrower or any of its Material Subsidiaries other
than Permitted Liens and Liens required under this Agreement, except to the
extent such conflict, breach or default referred to in the preceding clause (B),
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
(iv)    Each Related Document to which the Borrower is a party in connection
with such Bond Letter of Credit is the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms.
(v)    The representations and warranties of the Borrower in the Related
Documents to which the Borrower is a party in connection with such Bond Letter
of Credit are true and correct in all material respects (without duplication of
any materiality qualifiers).

ARTICLE IV
REPRESENTATIONS AND WARRANTIES


SECTION 4.01.    Representations and Warranties of the Borrower.
The Borrower represents and warrants as follows:
(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and is duly qualified to do
business and is in good standing as a foreign corporation under the laws of each
state in which the ownership of its properties or the conduct of its business
makes such qualification necessary, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect, and each
Material Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated or otherwise
organized.
(b)    The execution, delivery and performance by the Borrower of each Loan
Document, and the consummation of the transactions contemplated hereby and
thereby, are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate action. Each Loan Document has been duly
executed and delivered by the Borrower.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or any other third party is required for
the due execution, delivery and performance by the Borrower of any Loan
Document, other than such Governmental Approvals that have been duly obtained
and are in full force and effect, which as of the date hereof are as follows:
Order issued April 30, 2014 by the Public Utilities Commission of Nevada in
Docket No. 13-05057; Order issued October 28, 2009 by the Public Utilities
Commission of Nevada in Docket


--------------------------------------------------------------------------------

60

No. 09-07024; and Order issued February 4, 2009 by the Public Utilities
Commission of Nevada in Docket No. 08-10029.
(d)    The execution, delivery and performance by Borrower of the Loan Documents
will not (i) violate (A) the articles of incorporation or bylaws (or comparable
documents) of Borrower or any of its Material Subsidiaries or (B) any Applicable
Law, (ii) be in conflict with, or result in a breach of or constitute a default
under, any contract, agreement, indenture or instrument to which the Borrower or
any of its Material Subsidiaries is a party or by which any of its or their
respective properties is bound or (iii) result in the creation or imposition of
any Lien on the property of Borrower or any of its Material Subsidiaries other
than Permitted Liens and Liens required under this Agreement, except to the
extent such conflict, breach or default referred to in the preceding clause
(ii), individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.
(e)    Each Loan Document is the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as limited by bankruptcy and similar laws affecting the enforcement of
creditors’ rights generally and by the application of general equitable
principles.
(f)    The Borrower and each Material Subsidiary are in compliance with all
Applicable Laws (including Environmental Laws), except to the extent that
failure to comply would not reasonably be expected to have a Material Adverse
Effect.
(g)    There is no action, suit, proceeding, claim or dispute pending or, to the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Material Subsidiaries, or any of its or their respective properties or assets,
before any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There is no
injunction, writ, preliminary restraining order or any other order of any nature
issued by any Governmental Authority directing that any material aspect of the
transactions expressly provided for in any of the Loan Documents not be
consummated as herein or therein provided.
(h)    The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2013, and the related consolidated statements of
income, cash flows and stockholders’ equity for the fiscal year ended on such
date, certified by Deloitte & Touche LLP, copies of which have heretofore been
furnished to the Administrative Agent and each Lender, present fairly in all
material respects the financial condition of the Borrower and its Consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and cash flows for the fiscal year then ended. The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as at March 31, 2014, and the
related consolidated statements of income, cash flows and stockholders’ equity
for the fiscal quarter ended on such date, copies of which have heretofore been
furnished to the Administrative Agent and each Lender, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries as at such date, and the consolidated results of their
operations and cash flows for the fiscal quarter then ended (subject to normal
year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as may be disclosed
therein).


--------------------------------------------------------------------------------

61

(i)    Since December 31, 2013, no event has occurred that could reasonably be
expected to have a Material Adverse Effect.
(j)    The Borrower and each Material Subsidiary have filed or caused to be
filed all Federal and other material tax returns that are required by Applicable
Law to be filed, and have paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property; other than
(i) with respect to taxes the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or the applicable Material Subsidiary, as the case may be, or (ii) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
(k)    No ERISA Event has occurred other than as would not, either individually
or in the aggregate, be reasonably expected to have a Material Adverse Effect.
There are no actions, suits or claims pending against or involving a Pension
Plan (other than routine claims for benefits) or, to the knowledge of the
Borrower or any of its ERISA Affiliates, threatened, that would reasonably be
expected to be asserted successfully against any Pension Plan and, if so
asserted successfully, would reasonably be expected either singly or in the
aggregate to have a Material Adverse Effect. No lien imposed under the Internal
Revenue Code or ERISA on the assets of the Borrower or any of its ERISA
Affiliates exists or is likely to arise with respect to any Pension Plan. The
Borrower and each of its Subsidiaries have complied with foreign law applicable
to its Foreign Plans, except to the extent that failure to comply would not
reasonably be expected to have a Material Adverse Effect.
(l)    The Borrower is not engaged in the business of extending credit for the
purpose of buying or carrying Margin Stock, and no proceeds of any Loan will be
used to buy or carry any Margin Stock or to extend credit to others for the
purpose of buying or carrying any Margin Stock. Not more than 25% of the assets
of the Borrower and the Material Subsidiaries that are subject to the
restrictions of Section 5.02(a) or (c) constitute Margin Stock.
(m)    Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended.
(n)    There are no claims, liabilities, investigations, litigation, notices of
violation or liability, administrative proceedings, judgments or orders, whether
asserted, pending or threatened, relating to any liability under or compliance
with any applicable Environmental Law, against the Borrower or any Material
Subsidiary or relating to any real property currently or formerly owned, leased
or operated by the Borrower or any Material Subsidiary, that would reasonably be
expected to have a Material Adverse Effect. No Hazardous Materials have been or
are present or are being spilled, discharged or released on, in, under or from
property (real, personal or mixed) currently or formerly owned, leased or
operated by the Borrower or any Material Subsidiary in any quantity or manner
violating, or resulting in liability under, any applicable Environmental Law,
which violation or liability would reasonably be expected to have a Material
Adverse Effect.


--------------------------------------------------------------------------------

62

(o)    No written statement or information furnished by or on behalf of the
Borrower to the Administrative Agent, any Lender or any LC Issuing Bank in
connection with the syndication or negotiation of this Agreement or delivered
pursuant hereto, in each case as of the date such statement or information is
made or delivered, as applicable, contained or contains, any material
misstatement of fact or intentionally omitted or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were, are, or will be made, not misleading.
(p)    Each Material Subsidiary as of the date hereof is set forth on Schedule
III.
(q)    The Borrower has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by the Borrower and its
Subsidiaries with Anti-Corruption Laws in all material respects. The Borrower
and its Subsidiaries are in compliance with (i) the Trading with the Enemy Act,
as amended, and each of the regulations promulgated by OFAC (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act, in each case except to the extent
that failure to comply would not reasonably be expected to have a Material
Adverse Effect or subject any Credit Party to material liability (including,
without limitation, any legal or regulatory action). Except in each case to the
extent that failure to comply would not reasonably be expected to have a
Material Adverse Effect or subject any Credit Party to material liability
(including, without limitation, any legal or regulatory action), the Borrower
and its Subsidiaries are in compliance with Anti-Corruption Laws and Sanctions,
and none of the Borrower or any of its Subsidiaries is subject to any claim,
action, suit or proceeding against it in connection with any violation of any
Sanctions. None of the Borrower or any of its Subsidiaries, nor, to the
knowledge of the Borrower, any of their respective officers, directors or
employees, or any agent of the Borrower or its Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. None of the Borrower or any of its Subsidiaries
(i) has assets located in Sanctioned Countries in violation of Sanctions, (ii)
does business in or with, or derives its operating income from investments in,
or transactions with, Sanctioned Persons in violation of Sanctions or (iii) does
business in or with, or derives its operating income from investments in, or
transactions with, Sanctioned Countries in violation of Sanctions. No proceeds
of any Borrowings or any Letters of Credit will be used, directly or indirectly,
in any manner that would result in the violation of any Anti-Corruption Laws or
any Sanctions relevant to any party (including each Credit Party) to this
Agreement or the other Loan Documents.
(r)    At all times prior to the Collateral Release, the General and Refunding
Mortgage Indenture is effective to create in favor of the Indenture Trustee, for
the ratable benefit of all Holders of Securities (as defined in the General and
Refunding Mortgage Indenture), a legal, valid, binding, subsisting and
enforceable Lien on and security interest in the Mortgaged Property and the
proceeds thereof, subject to applicable Debtor Relief Laws, and such Lien
constitutes a fully perfected Lien on, and security interest in, all right title
and interest of the grantors thereof in such Mortgaged Property and the proceeds
thereof, in each case prior to and superior in right to any other Person subject
only to Permitted Liens (as defined in the General and Refunding Mortgage
Indenture).


--------------------------------------------------------------------------------

63

(s)    At all times prior to the Collateral Release, the General and Refunding
Mortgage Bonds, when executed by the Borrower and authenticated by the Indenture
Trustee in accordance with the General and Refunding Mortgage Indenture and
delivered to the Administrative Agent in accordance with the terms hereof, will
constitute valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their terms, except as the enforceability
thereof may be limited by applicable Debtor Relief Laws. At all times prior to
the Collateral Release, the Borrower has all requisite corporate power and
authority to issue and deliver the General and Refunding Mortgage Bonds in
accordance with and upon the terms and conditions set forth herein.
(t)    At all times prior to the Collateral Release, the General and Refunding
Mortgage Bonds secure the Obligations of the Borrower hereunder, have been duly
and validly issued and are entitled to the security and benefits of the General
and Refunding Mortgage Indenture. At all times prior to the Collateral Release,
the General and Refunding Mortgage Bonds are secured equally and ratably with,
and only with, all other Securities (as defined in the General and Refunding
Mortgage Indenture) issued and outstanding under the General and Refunding
Mortgage Indenture.
ARTICLE V
COVENANTS OF THE BORROWER
SECTION 5.01.    Affirmative Covenants.
So long as any Loan or any other amount payable hereunder shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:
(a)    Payment of Taxes, Etc. Pay and discharge, and cause each Material
Subsidiary to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or its
property, and (ii) all lawful claims that, if unpaid, would by Applicable Law
become a Lien upon its property, in each case, except to the extent that the
failure to pay and discharge such amounts, either singly or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; provided,
however, that neither the Borrower nor any Material Subsidiary shall be required
to pay or discharge any such tax, assessment, charge or claim that is being
contested in good faith and by proper proceedings and as to which adequate
reserves are being maintained in accordance with GAAP.
(b)    Preservation of Existence, Etc. Preserve and maintain, and cause each
Material Subsidiary to preserve and maintain, its corporate, partnership or
limited liability company (as the case may be) existence and all rights (charter
and statutory) and franchises, except to the extent the failure to maintain such
rights and franchises would not reasonably be expected to have a Material
Adverse Effect; provided, however, that the Borrower and any Material Subsidiary
may consummate any merger or consolidation permitted under Section 5.02(b).
(c)    Compliance with Laws, Etc. Comply, and cause each Material Subsidiary to
comply, with Applicable Law (with such compliance to include, without
limitation, compliance with Environmental Laws, the Patriot Act, Anti-Corruption
Laws and Sanctions), except to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect.


--------------------------------------------------------------------------------

64

(d)    Inspection Rights. At any reasonable time and from time to time, permit
the Administrative Agent, the Swingline Lender, any LC Issuing Bank or any
Lender or any designated agents or representatives thereof, at all reasonable
times and to the extent permitted by Applicable Law, to examine and make copies
of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any Material Subsidiary and to discuss the
affairs, finances and accounts of the Borrower and any Material Subsidiary with
any of their officers or directors and with their independent certified public
accountants (at which discussion, if the Borrower or such Material Subsidiary so
requests, a representative of the Borrower or such Material Subsidiary shall be
permitted to be present, and if such accountants should require that a
representative of the Borrower be present, the Borrower agrees to provide a
representative to attend such discussion); provided that (i) such designated
agents or representatives shall agree to any reasonable confidentiality
obligations proposed by the Borrower and shall follow the guidelines and
procedures generally imposed upon like visitors to the Borrower’s facilities,
and (ii) unless an Event of Default shall have occurred and be continuing, such
visits and inspections shall occur not more than once in any fiscal quarter.
(e)    Keeping of Books. Keep, and cause each Material Subsidiary to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Material Subsidiary in accordance with GAAP.
(f)    Maintenance of Properties, Etc. Maintain and preserve, and cause each
Material Subsidiary to maintain and preserve, all of its properties that are
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
(g)    Maintenance of Insurance. Maintain, and cause each Material Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Borrower or any of its Material Subsidiaries
operates to the extent available on commercially reasonable terms (the “Industry
Standard”); provided, however, that the Borrower and each Material Subsidiary
may self-insure to the same extent as other companies engaged in similar
businesses and owning similar properties and to the extent consistent with
prudent business practice; and provided, further, that if the Industry Standard
is such that the insurance coverage then being maintained by Borrower and its
Material Subsidiaries is below the Industry Standard, Borrower shall only be
required to use its reasonable best efforts to obtain the necessary insurance
coverage such that its and its Material Subsidiaries’ insurance coverage equals
or is greater than the Industry Standard.
(h)    Reporting Requirements. Furnish to the Lenders:
(i)    within 60 days after the end of each of the first three quarters of each
fiscal year of the Borrower, a copy of the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such quarter and
consolidated statements of income and cash flows of the Borrower and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments) by the chief financial officer, chief


--------------------------------------------------------------------------------

65

accounting officer, treasurer or assistant treasurer of the Borrower as having
been prepared in accordance with generally accepted accounting principles and a
certificate of the chief financial officer, chief accounting officer, treasurer
or assistant treasurer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP in effect on the date hereof;
(ii)    within 120 days after the end of each fiscal year of the Borrower, a
copy of the annual audit report for such year for the Borrower and its
Consolidated Subsidiaries, containing a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
consolidated statements of income and cash flows of the Borrower and its
Consolidated Subsidiaries for such fiscal year, in each case accompanied by an
opinion by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing, and a certificate of the chief financial
officer, chief accounting officer, treasurer or assistant treasurer of the
Borrower as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP in effect on the
date hereof;
(iii)    within five days after the chief financial officer or treasurer of the
Borrower obtains knowledge of the occurrence of any Default, a statement of the
chief financial officer or treasurer of the Borrower setting forth details of
such Default and the action that the Borrower has taken and proposes to take
with respect thereto;
(iv)    within ten Business Days after the Borrower or any of its ERISA
Affiliates knows or has reason to know that (A) the Borrower or any of its ERISA
Affiliates has failed to comply with ERISA or the related provisions of the
Internal Revenue Code with respect to any Pension Plan, and such noncompliance
will, or could reasonably be expected to, result in material liability to the
Borrower or its Subsidiaries, and/or (B) any ERISA Event (other than an ERISA
Event as defined in clause (vi) of the definition of “ERISA Event”) has
occurred, a certificate of the chief financial officer of the Borrower
describing such ERISA Event and the action, if any, proposed to be taken with
respect to such ERISA Event and a copy of any notice filed with the PBGC or the
IRS pertaining to such ERISA Event and all notices received by the Borrower or
such ERISA Affiliate from the PBGC or any other governmental agency with respect
thereto;
(v)    promptly after the commencement thereof, notice of all actions and
proceedings before, and orders by, any Governmental Authority affecting the
Borrower or any Material Subsidiary of the type described in Section 4.01(g);


--------------------------------------------------------------------------------

66

(vi)    together with the financial statements delivered in paragraphs (i) and
(ii) of this Section 5.01(h), if Schedule III shall no longer set forth a
complete and correct list of all Material Subsidiaries as of the last date of
the period for which such financial statements were prepared, an updated
Schedule III setting forth all Material Subsidiaries as of the last date of such
period for which such financial statements have been prepared;
(vii)    promptly upon any amendment or modification to the General and
Refunding Mortgage Indenture at any time prior to the Collateral Release, notice
of such amendment or modification;
(viii)    promptly upon any change in the S&P Rating or Moody’s Rating, notice
of such change;
(ix)    promptly upon the occurrence of a Reportable Compliance Event, notice of
such occurrence; and
(x)    such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Administrative Agent may from time to time reasonably
request.
If the financial statements required to be delivered pursuant to Section
5.01(h)(i) or 5.01(h)(ii) are included in any Form 10-K or 10-Q filed by the
Borrower, the Borrower’s obligation to deliver such documents or information to
the Administrative Agent shall be deemed to be satisfied upon (x) delivery of a
copy of the relevant form to the Administrative Agent within the time period
required by such Section or (y) the relevant form being available on EDGAR and
the delivery of a notice to the Administrative Agent (which notice may be
delivered by electronic mail and/or included in the applicable compliance
certificate delivered pursuant to Section 5.01(h)(i) or 5.01(h)(ii)) that such
form is so available, in each case within the time period required by such
Section.


(i)    Use of Proceeds. Use the proceeds of the Borrowings and the Letters of
Credit for working capital and other general corporate purposes.
(j)    Control of Purchased Bonds. So long as any Bond Letter of Credit shall
remain outstanding, cause each Bond purchased with the proceeds of such Bond
Letter of Credit to be subject to the Lien of an applicable Pledge Agreement or
otherwise registered in the name of the applicable LC Issuing Bank, the
Administrative Agent or any nominee of such LC Issuing Bank or of the
Administrative Agent pending the remarketing of such Bonds pursuant to the
applicable Remarketing Agreement and the other applicable Related Documents.
SECTION 5.02.    Negative Covenants.
So long as any Loan or any other amount payable hereunder shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower agrees that it will not:
(a)    Liens, Etc. Create or suffer to exist, or cause or permit any Material
Subsidiary to create or suffer to exist, any Lien on or with respect to any of
its properties, including, without


--------------------------------------------------------------------------------

67

limitation, equity interests held by such Person in any Subsidiary of such
Person, whether now owned or hereafter acquired, other than (i) Permitted Liens;
(ii) Liens created under Section 2.22 or 6.02; (iii) Liens created by or
pursuant to the General and Refunding Mortgage Indenture or by or pursuant to
any other first mortgage indenture or similar agreement or instrument pursuant
to which the Borrower or any of its Material Subsidiaries may issue bonds, notes
or similar instruments secured by a lien on all or a substantial portion of its
fixed assets; provided that under the terms of such other indenture or similar
agreement or instrument (including any amendment, modification or supplement to
the General and Refunding Mortgage Indenture and any Replacement Indenture) no
“cross-default” or similar “event of default” (howsoever designated) in respect
of any bonds, notes, or other instruments issued thereunder will be triggered by
reference to a Default; (iv) Liens that constitute “Permitted Liens” as defined
in the General and Refunding Mortgage Indenture as in effect on the Closing Date
except for Liens permitted by clause (c) of such definition of “Permitted Liens”
in the General and Refunding Mortgage Indenture as in effect on the Closing
Date; (v) Liens in favor of the United States Department of Energy in connection
with the Borrower’s smart grid assets purchased with a grant from the United
States Department of Energy under the American Recovery and Reinvestment Act;
and (vi) Liens, in addition to the foregoing, securing obligations not greater
than the greater of (A) 7.5% of consolidated shareholders’ equity of all classes
(whether common, preferred, mandatorily convertible preferred or preference) of
the Borrower and (B) $100,000,000.
(b)    Mergers, Etc. Merge or consolidate with or into any Person, unless (i)
the successor entity (if other than the Borrower) (A) assumes, in form
reasonably satisfactory to the Administrative Agent, all of the obligations of
the Borrower under this Agreement, (B) is a corporation or limited liability
company formed under the laws of the United States of America, one of the States
thereof or the District of Columbia, (C) is in pro forma compliance with the
covenant in Section 5.03 both before and after giving effect to such proposed
transaction (determined as if such proposed transaction had occurred on the last
day of the most recent fiscal quarter period preceding the date of such proposed
transaction for which financial statements have been delivered pursuant to
Section 5.01(h)) and (D) has (1) prior to the Collateral Release, long-term
senior secured debt ratings issued (and confirmed after giving effect to such
merger) by S&P or Moody’s of at least BBB and Baa2, respectively, or (2) from
and after the Collateral Release, long-term senior unsecured debt ratings issued
(and confirmed after giving effect to such merger) by S&P or Moody’s of at least
BBB- and Baa3, respectively, or (3) if no such ratings have been issued,
commercial paper ratings issued (and confirmed after giving effect to such
merger) by S&P and Moody’s of at least A-3 and P-3, respectively, (ii) if such
proposed transaction will occur prior to the Collateral Release (A) such
proposed transaction is permitted under the General and Refunding Mortgage
Indenture and (B) after giving effect to such proposed transaction, the General
and Refunding Mortgage Bonds continue to secure the Obligations to the same
extent as required hereunder, and (iii) no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom;
provided, in each case of clause (i) where the successor entity is other than
the Borrower, that the Administrative Agent shall have received, and be
reasonably satisfied with, all documentation and information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act,
to the extent such documentation or information is requested by the
Administrative Agent on behalf of the Lenders prior to the date of such proposed
transaction. Without limiting the foregoing,


--------------------------------------------------------------------------------

68

the Borrower may merge with or into Nevada Power Company, subject to the
conditions in the preceding clauses (i), (ii) and (iii), and provided that,
unless the Collateral Release has occurred, the Borrower shall take such actions
necessary to (x) ensure that the Obligations continue to be secured under the
General and Refunding Mortgage Indenture (as in effect immediately prior to such
merger) as required hereunder or (y) secure the Obligations under a replacement
indenture or similar agreement or instrument (the “Replacement Indenture”) on a
substantially similar basis as under the General and Refunding Mortgage
Indenture (as in effect immediately prior to such merger) (and, if applicable,
under the “General and Refunding Mortgage Indenture” (as defined in the NPC
Credit Agreement)), which actions will include the issuance under the
Replacement Indenture of bonds, notes or other instruments (collectively, the
“Replacement Collateral”) to secure the Obligations on a substantially similar
basis as under the General and Refunding Mortgage Bond issued to the
Administrative Agent on the Closing Date (and, if applicable, under the “General
and Refunding Mortgage Bond” (as defined in the NPC Credit Agreement)) and the
delivery of related resolutions, Governmental Approvals and legal opinions for
such transactions.
(c)    Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of all
or substantially all of its assets to any Person, or grant any option or other
right to purchase, lease or otherwise acquire such assets, except that the
Borrower may sell, lease, transfer or otherwise dispose of all or substantially
all of its assets to any Person so long as the requirements set forth in Section
5.02(b) are satisfied as if such disposition were a merger or consolidation in
which the Borrower is not the surviving entity.
(d)    Use of Proceeds. Use the proceeds of any Extension of Credit to buy or
carry Margin Stock.
(e)    Compliance with Anti-Corruption Laws and Sanctions. Use, directly or, to
the knowledge of the Borrower, indirectly, the proceeds of any Borrowing or any
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions by the Borrower or any of
its Subsidiaries or, to the knowledge of the Borrower, any other party
(including each Credit Party) to this Agreement or the other Loan Documents.
(f)    Optional Redemption of Bonds. So long as any Bond Letter of Credit shall
remain outstanding, cause or permit delivery of a notice of an optional
redemption or purchase of the applicable Bonds or of a change in the interest
modes (other than to or from a mode in which interest is payable at a rate
determined daily or weekly) on such Bonds resulting in a mandatory redemption or
purchase of such Bonds under the applicable Bond Indenture, unless (i) the
Borrower has deposited with the Administrative Agent, the applicable LC Issuing
Bank or the applicable Bond Trustee an amount equal to the principal of,
premium, if any, and interest on such Bonds on the date of such redemption or
purchase, or (ii) any notice of such redemption or purchase or change in the
applicable interest mode is conditional upon receipt by the applicable Bond
Trustee or paying agent on or prior to the date fixed for the applicable
redemption or purchase of funds (other than funds


--------------------------------------------------------------------------------

69

drawn under such Bond Letter of Credit) sufficient to pay the principal of,
premium, if any, and interest on such Bonds on the date of such redemption or
purchase.
(g)    Amendments to Bond Indenture. So long as any Bond Letter of Credit shall
remain outstanding, amend, modify, terminate or grant, or permit the amendment,
modification, termination or grant of, any waiver under (or consent to, or
permit or suffer to occur any action or omission which results in, or is
equivalent to, an amendment, modification, or grant of a waiver under) any
provision of the applicable Bond Indenture that would (i) directly affect the
rights or obligations of the applicable LC Issuing Bank under the applicable
Related Documents without the prior written consent of such LC Issuing Bank or
(ii) have an adverse effect on the rights or obligations of the Lenders
hereunder without the prior written consent of the Required Lenders.
(h)    Official Statement. So long as any Bond Letter of Credit shall remain
outstanding, refer to the applicable LC Issuing Bank in the Official Statement
with respect to the applicable Bonds or make any changes in reference to such LC
Issuing Bank in any revision, amendment or supplement without the prior consent
of such LC Issuing Bank, or revise, amend or supplement such Official Statement
without providing a copy of such revision, amendment or supplement, as the case
may be, to such LC Issuing Bank.
(i)    Use of Proceeds of Bond Letter of Credit. So long as any Bond Letter of
Credit shall remain outstanding, permit any proceeds of such Bond Letter of
Credit to be used for any purpose other than the payment of the principal of,
interest on, redemption price of and purchase price of the applicable Bonds.
(j)    Modifications of Instruments, Etc. At any time prior to the Collateral
Release, amend or modify in any manner adverse to the Lenders (as reasonably
determined by the Administrative Agent) the General and Refunding Mortgage
Indenture.
(k)    Limitation on Release from Liens. At any time prior to the Collateral
Release, cause the Liens of the General and Refunding Mortgage Indenture and
related security documents, upon any assets, to be released, except in
connection with a disposition of such assets permitted by Section 5.02(c);
provided that, within 180 days after any such release, the Borrower will either
(i) dispose of such assets or (ii) subject such assets again to the Lien of the
General and Refunding Mortgage Indenture.
SECTION 5.03.    Financial Covenant.
So long as any Loan shall remain unpaid, any Letter of Credit shall remain
outstanding or any Lender shall have any Commitment hereunder, the Borrower will
maintain a ratio of Consolidated Debt to Consolidated Capital of not greater
than 0.68 to 1.00 as of the last day of each fiscal quarter.










--------------------------------------------------------------------------------

70

ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.01.    Events of Default.
If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)    The Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable, or shall fail to pay any interest on any Loan or make
any other payment of fees or other amounts payable under this Agreement within
five days after the same becomes due and payable, or shall fail to provide Cash
Collateral in accordance with Section 2.21(a)(v), 2.22 or 6.02 within five days
after the same is required to be provided; or
(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(b), 5.02 or 5.03, or (ii) the Borrower shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or
(d)    The Borrower or any Material Subsidiary shall fail to pay any principal
of or premium or interest on any Debt (other than Debt under this Agreement)
that is outstanding in a principal amount in excess of $50,000,000 in the
aggregate when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), prior to the stated maturity thereof; or
(e)    Any judgment or order for the payment of money in excess of $50,000,000
to the extent not paid or insured shall be rendered against the Borrower or any
Material Subsidiary and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
(f)    The Borrower or any Material Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Material Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition


--------------------------------------------------------------------------------

71

of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any Material Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
subsection (f); or
(g)    An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, has resulted in, or is reasonably likely
to result in, a Material Adverse Effect; or
(h)    (i) Berkshire Hathaway shall fail to own, directly or indirectly, at
least 50% of the issued and outstanding shares of common stock of the Borrower,
calculated on a fully diluted basis or (ii) Berkshire Hathaway Energy Company
shall fail to own, directly or indirectly, at least 80% of the issued and
outstanding shares of common stock of the Borrower, calculated on a fully
diluted basis (each, a “Change of Control”); provided that, in each case of the
foregoing clauses (i) and (ii), such failure shall not constitute an Event of
Default unless and until a Rating Decline has occurred; or
(i)    At any time prior to the Collateral Release, any of the Loan Documents
shall cease for any reason to be in full force and effect or any material
provision of the General and Refunding Mortgage Indenture (or any security
documents executed in connection therewith) shall cease for any reason to be in
full force and effect, or the Borrower or any Affiliate of the Borrower shall so
assert; or any Lien created by any of the Loan Documents or the General and
Refunding Mortgage Indenture (or any security documents executed in connection
therewith) shall cease to be enforceable and of the same effect and priority
purported to be created thereby with respect to any material portion of the
collateral; or
(j)    At any time prior to the Collateral Release, any “Event of Default” under
(and as defined in) the General and Refunding Mortgage Indenture shall occur;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of the Swingline Lender, each Lender and each LC Issuing
Bank to make Extensions of Credit to be terminated, whereupon the same shall
forthwith terminate; (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the outstanding Borrowings,
all interest thereon and all other Obligations (other than Hedging Obligations
and Treasury Management Obligations) to be forthwith due and payable, whereupon
the outstanding Borrowings, all such interest and all such other Obligations
shall become and be forthwith due and payable by the Borrower, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; (iii) shall at the request, or may with
the consent, of the Required Lenders by notice to the Borrower, give notice of
the occurrence of an Event of Default to the Bond Trustee for each series of
Bonds supported by a Bond Letter of Credit issued for the account of the
Borrower


--------------------------------------------------------------------------------

72

and instruct such Bond Trustee either to accelerate such Bonds, thereby causing
such Bond Letter of Credit to expire thereafter, per the terms of such Bond
Letter of Credit, or to effect a mandatory tender of such Bonds; (iv) shall at
the request, or may with the consent, of the Required Lenders by notice to the
Borrower, pursue any rights and remedies on behalf of the Lenders and the
applicable LC Issuing Bank that the Administrative Agent may have under the
Related Documents executed and delivered in connection with any Bond Letter of
Credit; and (v) shall at the request, or may with the consent, of the Required
Lenders, by notice to the Borrower, exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the General and Refunding
Mortgage Bonds, the General and Refunding Mortgage Indenture, the other Loan
Documents and Applicable Law, in order to satisfy all of the Obligations;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Bankruptcy Code of the United
States of America, (A) the obligation of the Swingline Lender, each Lender and
each LC Issuing Bank to make Extensions of Credit shall automatically be
terminated and (B) the outstanding Borrowings, all such interest and all such
other Obligations (other than Hedging Obligations and Treasury Management
Obligations) shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.
In addition, if an “Event of Default” (or any other similar term) under and as
defined in any Bond Indenture executed and delivered in connection with any Bond
Letter of Credit (a “Bond Event of Default”) shall have occurred and be
continuing, such circumstance shall constitute an Event of Default hereunder
solely for the purpose of permitting the exercise of the remedies described in
clauses (iii) and (iv) of the immediately preceding paragraph with respect to
the Bonds for which such Bond Event of Default exists and the related Bond
Letter of Credit and not for any other purpose under this Agreement. For the
avoidance of doubt, a Bond Event of Default shall not give the Administrative
Agent the right to exercise any other remedy described in the immediately
preceding paragraph, unless such Bond Event of Default, or the facts and
circumstances underlying such Bond Event of Default, gives rise to another Event
of Default otherwise described in Section 6.01.
SECTION 6.02.    Actions in Respect of the Letters of Credit upon Default.
If any Event of Default described in Section 6.01(f) with respect to the
Borrower shall have occurred and be continuing or the Borrowings shall have
otherwise been accelerated or the Commitments terminated pursuant to Section
6.01, then the Administrative Agent may, or shall at the request of the Required
Lenders, make demand upon the Borrower to, and forthwith upon such demand the
Borrower will, deposit in an account designated in such demand (the “LC
Collateral Account”) with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders and LC Issuing Banks, in
same day funds, an amount equal to 103% of the aggregate undrawn stated amounts
of all Letters of Credit that are outstanding on such date. If at any time the
Administrative Agent determines that any funds held in the LC Collateral Account
are subject to any right or claim of any Person other than the Administrative
Agent, the Lenders and the LC Issuing Banks or that the total amount of such
funds is less than 103% of the aggregate undrawn stated amounts of all Letters
of Credit that are outstanding on such date, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as


--------------------------------------------------------------------------------

73

additional funds to be deposited and held in the LC Collateral Account, an
amount equal to the excess of (i) 103% of such aggregate undrawn stated amounts
of all Letters of Credit that are outstanding on such date over (ii) the total
amount of funds, if any, then held in the LC Collateral Account that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
in the LC Collateral Account, such funds shall be applied to reimburse the
relevant LC Issuing Bank or Lender holding a participation in the reimbursement
obligation of the Borrower to such LC Issuing Bank to the extent permitted by
Applicable Law.

ARTICLE VII
THE ADMINISTRATIVE AGENT


SECTION 7.01.    Appointment and Authority.
Each of the Swingline Lender, each Lender and each LC Issuing Bank hereby
irrevocably appoints Wells Fargo Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and the Related Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Swingline Lender, each Lender and each LC
Issuing Bank hereby authorizes the Administrative Agent to vote the General and
Refunding Mortgage Bonds, or consent with respect thereto, at any meeting (or
where the vote or consent of the bondholders is requested without a meeting) of
the bondholders under the General and Refunding Mortgage Indenture. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Swingline Lender, the Lenders and the LC Issuing Banks, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein,
in any other Loan Document or any Related Document (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


SECTION 7.02.    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Swingline Lender”, “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with, the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.




--------------------------------------------------------------------------------

74

SECTION 7.03.    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein, in the other Loan Documents and in the Related
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby, by the other Loan Documents or by the Related Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein, in the other Loan Documents or in the Related
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document, any
Related Document or Applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein, in the other Loan
Documents or in the Related Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.01, 6.02 and 8.01), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower, a Lender or an LC Issuing Bank.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, any other Loan Document or any Related
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document, any Related Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth


--------------------------------------------------------------------------------

75

in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
SECTION 7.04.    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of the Swingline Lender, a Lender or
an LC Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to the Swingline Lender, such Lender or such LC Issuing Bank unless
the Administrative Agent shall have received notice to the contrary from the
Swingline Lender, such Lender or such LC Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


SECTION 7.05.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Swingline Lender, the Lenders, the LC Issuing Banks and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be (i) a commercial bank with an office in the United States having a
combined capital and surplus of at least $500,000,000, or an Affiliate of any
such bank with an office in the United States and (ii) subject to the approval
of the Borrower so long as no Default shall have occurred and be continuing
(such approval not to be unreasonably withheld or delayed). If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Swingline Lender, the Lenders and the LC Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor, which shall be (i) a commercial bank with an
office in the United States having a combined capital and surplus of at least


--------------------------------------------------------------------------------

76

$500,000,000, or an Affiliate of any such bank with an office in the United
States and (ii) subject to the approval of the Borrower so long as no Default
shall have occurred and be continuing (such approval not to be unreasonably
withheld or delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to the Swingline Lender, each Lender and each LC Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder, under the other Loan Documents or under the Related
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder, under the other Loan
Documents and under the Related Documents, the provisions of this Article and
Section 8.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Notwithstanding anything in this Section 7.05 to the contrary, the
retiring or removed Administrative Agent shall continue to hold any collateral
(including cash collateral and collateral held under any Pledge Agreement) as
bailee for the benefit of the LC Issuing Banks and the Lenders until a successor
Administrative Agent has been appointed in accordance with this Section 7.05.
SECTION 7.06.    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and LC Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and LC Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any Related Document or any related agreement or any
document furnished hereunder or thereunder.


--------------------------------------------------------------------------------

77



SECTION 7.07.    Indemnification.
Each Lender severally agrees to indemnify the Administrative Agent (to the
extent not promptly reimbursed by the Borrower and without limiting its
obligation to do so) from and against such Lender’s Commitment Percentage of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement,
any other Loan Document or any Related Document or any action taken or omitted
by the Administrative Agent under this Agreement, any other Loan Document or any
Related Document; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct, as proven in a
court of competent jurisdiction by final and nonappealable judgment. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its Commitment Percentage of any costs and
expenses (including, without limitation, fees and reasonable expenses of
counsel) payable by the Borrower under Section 8.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrower (and without limiting its obligation to do so) after request
therefor. The failure of any Lender to reimburse the Administrative Agent
promptly upon demand for its Commitment Percentage of any amount required to be
paid by the Lender to the Administrative Agent as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse the
Administrative Agent for its Commitment Percentage of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s Commitment Percentage of such
amount. Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 7.07 shall survive the payment in full of the Obligations.
SECTION 7.08.    No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the Global Coordinator,
the Joint Lead Arrangers, the “Joint Bookrunners”, the “Syndication Agents” or
the “Documentation Agents” listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement, any other Loan Document
or any Related Document, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an LC Issuing Bank hereunder or thereunder.


SECTION 7.09.    Collateral Release Matters.
(a)    Notwithstanding any provision herein to the contrary, after the
occurrence of the Collateral Release Trigger, the Borrower may, by written
notice to the Administrative Agent, elect to release the General and Refunding
Mortgage Bonds, and the Administrative Agent will take any action reasonably
requested by the Borrower to effect such release (the “Collateral Release”).
(b)    Each of the Swingline Lender, each Lender and each LC Issuing Bank
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to release any Lien on any collateral granted to or held by the
Administrative Agent under any Loan Document or to release


--------------------------------------------------------------------------------

78

the General and Refunding Mortgage Bonds (i) as permitted pursuant to Section
7.09(a), (ii) upon termination of the Commitments and payment in full of all
Obligations under the Loan Documents (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) Obligations under
Hedge Agreements and Treasury Management Agreements either (x) as to which
arrangements satisfactory to the applicable parties to such agreements shall
have been made or (y) notice has not been received by the Administrative Agent
from such parties that amounts are due and payable under such Hedge Agreement or
Treasury Management Agreement, as the case may be) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
LC Issuing Bank in their sole discretion shall have been made) or (iii) if
approved, authorized or ratified in writing in accordance with Section 8.01.
(c)    In each case as specified in clauses (i) through (iii) of Section
7.09(b), the Administrative Agent will take any action reasonably requested by
the Borrower to effect such release in accordance with the terms of the Loan
Documents and this Section.
(d)    Upon request by the Administrative Agent at any time, each Lender will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property pursuant to this Section.
ARTICLE VIII
MISCELLANEOUS


SECTION 8.01.    Amendments, Etc.
Subject to Section 2.21(a)(i), no amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that, no amendment, waiver or consent shall, unless in
writing and signed by each Lender directly affected thereby (other than, in the
case of clause (i), (v) or (vi) below, any Defaulting Lender), do any of the
following: (i) amend Section 3.01, 3.02 or 3.03 or waive any of the conditions
specified therein, (ii) increase the Commitment of any Lender or extend the
Commitments (except pursuant to Section 2.06 or 2.07), (iii) reduce the
principal of, or interest on, or rate of interest applicable to, the outstanding
Loans or any fees or other amounts payable hereunder, (iv) postpone any date
fixed for any payment of principal of, or interest on, the outstanding Loans,
reimbursement obligations or any fees or other amounts payable hereunder, (v)
change the definition of Required Lenders or change the percentage of the
Commitments or of the aggregate unpaid principal amount of the outstanding
Borrowings, or the number or the percentage of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder, (vi) amend or waive
this Section 8.01 or any provision of this Agreement that requires pro rata
treatment of the Lenders, (vii) take any action that would result in the General
and Refunding Mortgage Bonds no longer being secured equally and ratably with
all other Securities (as defined in the General and Refunding Mortgage
Indenture) issued and outstanding under the General and Refunding Mortgage
Indenture or no longer being secured by direct and valid, duly perfected Liens
on and security


--------------------------------------------------------------------------------

79

interests in the Mortgaged Property, subject only to Permitted Liens (as defined
in the General and Refunding Mortgage Indenture), (viii) release the General and
Refunding Mortgage Bonds, except pursuant to the terms thereof or in accordance
with Section 7.09 hereof, or, prior to the Collateral Release, change any
provision of the General and Refunding Mortgage Bonds providing for the release
of the General and Refunding Mortgage Bonds; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, the Swingline Lender or any LC Issuing Bank in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent, the Swingline Lender or such LC Issuing Bank, as the
case may be, under this Agreement, and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent, the Swingline
Lender, each LC Issuing Bank and the Required Lenders, amend or waive Section
2.21. Prior to the Collateral Release, the Administrative Agent, as holder of
the General and Refunding Mortgage Bonds, will not consent to any amendment or
other modification of the General and Refunding Mortgage Indenture that requires
the consent of holders of all securities issued thereunder, without the consent
of each Lender. Notwithstanding the foregoing, any provision of this Agreement
may be amended by an agreement in writing entered into by the Borrower, the
Required Lenders and the Administrative Agent if by the terms of such agreement
the Commitment of each Lender and the obligations of each LC Issuing Bank not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment (but such Lender or LC Issuing Bank shall
continue to be entitled to the benefits of Sections 2.15, 2.18 and 8.04), and
such Lender or LC Issuing Bank shall have received payment of an amount equal to
the outstanding principal of its Loans, any participations in Swingline Loans
funded pursuant to Section 2.03(c) and any participations in Letters of Credit
funded pursuant to Section 2.04(e), together with all applicable accrued
interest thereon, accrued fees and all other amounts then payable to it
hereunder and under the other Loan Documents.
SECTION 8.02.    Notices, Etc.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower, to it at 6100 Neil Road, Reno, Nevada 89511,
Attention: E. Kevin Bethel, Senior Vice President and Chief Financial Officer
(Facsimile No.: (702) 402-2250; Telephone No. (702) 402-5622);
(ii)    if to the Administrative Agent, to Wells Fargo Bank, National
Association at 1300 SW 5th Ave, 6th Floor, Mail Code: P6101-066, Portland, OR
97201, Attention: Yann Blindert (Facsimile No. 866-629-0771; Telephone No.
503-886-2215; Email: Yann.blindert@wellsfargo.com);
(iii)    if to any LC Issuing Bank identified on Schedule II hereto, at the
address specified opposite its name on Schedule II hereto, and if to any other
LC Issuing Bank, at such address as shall be designated by such LC Issuing Bank
in a written notice to the Administrative Agent and the Borrower;


--------------------------------------------------------------------------------

80

(iv)    if to any Initial Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto, and if to any other Lender (including
the Swingline Lender), at its Domestic Lending Office specified in the
Assignment and Assumption pursuant to which it became a Lender.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Swingline Lender, the Lenders and the Issuing Banks hereunder may be delivered
or furnished by electronic communication (including e‑mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to the Swingline Lender,
any Lender or any LC Issuing Bank pursuant to Section 2.02, 2.03 or 2.04 if the
Swingline Lender, such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)     The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the LC
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability


--------------------------------------------------------------------------------

81

for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of communications through the Platform
except to the extent that such damages are found in a judgment by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
such Agent Party’s gross negligence or willful misconduct. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, the Swingline Lender, any Lender or any LC Issuing Bank by
means of electronic communications pursuant to this Section, including through
the Platform.
SECTION 8.03.    No Waiver; Remedies.
No failure on the part of any Lender or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
SECTION 8.04.    Costs and Expenses; Indemnification.
(a)    The Borrower agrees to pay promptly upon demand (i) all reasonable
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates
in connection with the preparation, negotiation, execution, delivery,
administration, modification and amendment of this Agreement and the other
documents to be delivered hereunder, including, without limitation, (A) all due
diligence, syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit
expenses, (B) the reasonable fees and expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities under this Agreement and (C) all
out-of-pocket fees and expenses of the Administrative Agent and its Affiliates
in connection with any action taken to effect the Collateral Release, and (ii)
all reasonable out‑of‑pocket expenses incurred by any LC Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder. The Borrower further agrees to pay
promptly upon demand all reasonable costs and expenses of the Administrative
Agent, the Swingline Lender, the Lenders and the LC Issuing Banks, if any,
(A) in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred


--------------------------------------------------------------------------------

82

during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, including, without limitation, reasonable fees and expenses
of counsel for the Administrative Agent, the Swingline Lender, the Lenders and
the LC Issuing Banks in connection with the enforcement of rights under this
Section 8.04(a).
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Swingline Lender, each Lender and each LC Issuing Bank, and each
Related Party of any of the foregoing Persons (each, an “Indemnified Party”)
from and against any and all claims, damages, losses and liabilities, joint or
several, to which any such Indemnified Party may become subject, in each case
arising out of or in connection with or relating to (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Extensions of Credit, and shall reimburse any Indemnified Party for any
and all reasonable expenses (including, without limitation, reasonable fees and
expenses of counsel) as they are incurred in connection with the investigation
of or preparation for or defense of any pending or threatened claim or any
action or proceeding arising therefrom, whether or not such Indemnified Party is
a party (but if not a party thereto, then only with respect to such proceedings
where such Indemnified Party (i) is subject to legal process or other compulsion
of law, (ii) believes in good faith that it will be so subject, or (iii)
believes in good faith that it is necessary or appropriate for it to resist any
legal process or other compulsion of law which is purported to be asserted
against it) and whether or not such claim, action or proceeding is initiated or
brought by or on behalf of the Borrower or any of its Affiliates and whether or
not any of the transactions contemplated hereby are consummated or this
Agreement is terminated, except to the extent such claim, damage, loss,
liability or expense is found in a judgment by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower agrees not to assert any claim
against the Administrative Agent, any Lender, any of their respective
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to this Agreement, any of
the transactions contemplated herein or the actual or proposed use of the
proceeds of the Extensions of Credit. This Section 8.04(b) shall not apply with
respect to Taxes that are Indemnified Taxes, Excluded Taxes or Taxes that are
covered by Section 2.15(a)(ii).
(c)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Revolving Loan is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Revolving Loan, as a result
of a payment or Conversion pursuant to Section 2.06(c), 2.07(c), 2.09, 2.12(b),
2.13, 2.14, 2.15 or 2.16, acceleration of the maturity of the outstanding
Borrowings pursuant to Section 6.01, assignment to another Lender upon demand of
the Borrower pursuant to Section 2.20(b) or for any other reason (in the case of
any such payment or Conversion), the Borrower shall, promptly upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts


--------------------------------------------------------------------------------

83

required to compensate such Lender for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (other than loss of Applicable Margin),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Loan.
(d)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.16, 2.19 and 8.04 shall survive the payment in full of the Obligations.
(e)    The Borrower agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Borrower
or its respective security holders or creditors related to or arising out of or
in connection with this Agreement, the Extensions of Credit or the use or
proposed use of the proceeds thereof, any of the transactions contemplated by
any of the foregoing or in the loan documentation and the performance by an
Indemnified Party by any of the foregoing except to the extent that any loss,
claim, damage, liability or expense is found in a judgment by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
such Indemnified Party’s gross negligence or willful misconduct.
(f)    In the event that an Indemnified Party is requested or required to appear
as a witness in any action brought by or on behalf of or against the Borrower or
any of its Affiliates in which such Indemnified Party is not named as a
defendant, the Borrower agrees to reimburse such Indemnified Party for all
reasonable expenses incurred by it in connection with such Indemnified Party’s
appearing and preparing to appear as such a witness, including, without
limitation, the fees and disbursements of its legal counsel.
SECTION 8.05.    Right of Set-off.
Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Administrative Agent to declare the outstanding
Borrowings due and payable pursuant to the provisions of Section 6.01, each
Lender, each LC Issuing Bank, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such LC Issuing Bank, the Swingline Lender or any
such Affiliate, to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, such LC Issuing Bank or the
Swingline Lender or their respective Affiliates, irrespective of whether or not
such Lender, such LC Issuing Bank, the Swingline Lender or such Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender, such LC Issuing Bank or
the Swingline Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by


--------------------------------------------------------------------------------

84

such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Swingline Lender, the LC Issuing Banks,
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
of the Borrower owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each LC Issuing Bank, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such LC Issuing Bank, the Swingline Lender or their respective Affiliates may
have. Each Lender, each LC Issuing Bank and the Swingline Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
SECTION 8.06.    Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, the Swingline Lender, each Lender and each
LC Issuing Bank (upon its appointment pursuant to Section 2.04) and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all of the Lenders.
SECTION 8.07.    Assignments and Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, the Swingline
Lender, each Lender and each LC Issuing Bank, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Swingline Lender, the LC
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


--------------------------------------------------------------------------------

85

(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, or an integral multiple of $1,000,000
in excess thereof, unless each of the Administrative Agent and, so long as no
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;


(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund; and


(C)    the consent of each LC Issuing Bank and Swingline Lender shall be
required for any assignment.




--------------------------------------------------------------------------------

86

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates (except for any Affiliate of
Berkshire Hathaway not controlled directly or indirectly by the Borrower that is
a commercial lender acquiring rights and obligations under this Agreement in the
ordinary course of its business) or Subsidiaries or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each LC Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this subsection,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under


--------------------------------------------------------------------------------

87

this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.18 and 8.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments and Termination Date of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, the Swingline Lender, any LC
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates (except for any Affiliate of Berkshire Hathaway not controlled
directly or indirectly by the Borrower that is a commercial lender acquiring
participations under this Agreement in the ordinary course of its business) or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the LC
Issuing Banks and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 7.07 with respect to any payments made by such Lender to
its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 8.01 requiring the
consent of each Lender directly affected thereby that directly affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.18 and 8.04(c) (subject to the requirements and
limitations therein, including the requirements under Section 2.18(g) (it being
understood that the documentation required under Section 2.18(g) shall be
delivered to the participating Lender or the applicable Withholding Agent to the
extent required by Applicable Law)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant


--------------------------------------------------------------------------------

88

to subsection (b) of this Section; provided that such Participant (A) agrees to
be subject to the provisions of Section 2.20 as if it were an assignee under
subsection (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.18, with respect to any participation,
than its participating Lender would have been entitled to receive. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.20(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.19 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or to comply with other requirements under applicable tax law. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
SECTION 8.08.    Confidentiality.
Neither the Administrative Agent nor any Lender shall disclose any Confidential
Information to any other Person without the consent of the Borrower, other than
(i) to the Administrative Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors, to the Administrative Agent
or a Lender and, as contemplated by Section 8.07, to actual or prospective
assignees and participants, and then only on a confidential basis, (ii) as
required by any law, rule or regulation or judicial process, (iii) to any rating
agency when required by it, provided, that, prior to any such disclosure, such
rating agency, commercial paper dealer or provider shall undertake to preserve
the confidentiality of any Confidential Information received by it from such
Lender, (iv) as requested or required by any state, federal or foreign authority
or examiner regulating banks, banking or other financial institutions, (v) to
any direct, indirect, actual or prospective counterparty (and its advisor) to
any swap, derivative or securitization transaction related to the obligations
under this Agreement on a confidential basis, (vi) to any credit insurance
provider relating to the Borrower


--------------------------------------------------------------------------------

89

and its obligations on a confidential basis and (vi) pursuant to a request or
requirement from a regulatory authority (governmental or non-governmental
self-regulatory authority) having jurisdiction over a Lender; provided that
unless prohibited by Applicable Law, each Lender and the Administrative Agent
agree, prior to disclosure thereof, to notify the Borrower of any request for
disclosure of any such Confidential Information (x) by any Governmental
Authority or representative thereof (other than any such request in connection
with an examination of such Lender or the Administrative Agent by such
Governmental Authority) or (y) pursuant to legal process.
SECTION 8.09.    Governing Law.
EACH LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.
SECTION 8.10.    Severability.
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired hereby.
SECTION 8.11.    Execution in Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier or other electronic transmission (including by
e-mail with a PDF attachment of an executed counterpart) shall be effective as
delivery of an original executed counterpart of this Agreement.
SECTION 8.12.    Jurisdiction, Etc.
(a)    Each party hereto hereby irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Swingline Lender, any Lender,
any LC Issuing Bank, or any Related Party of the foregoing in any way relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in the Borough of Manhattan in New York City, and of the United States District
Court of the Southern District of New York sitting in the Borough of Manhattan
in New York City, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such  courts and agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such federal
court.  Each party hereto agrees that a final judgment in any such action,
litigation or proceeding


--------------------------------------------------------------------------------

90

shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. 
(b)    The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 8.02. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by Applicable Law.
SECTION 8.13.    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY) OR THE ACTIONS OF THE ADMINISTRATIVE
AGENT, THE SWINGLINE LENDER, ANY LC ISSUING BANK, THE BORROWER OR ANY LENDER IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF. TO THE
EXTENT THEY MAY LEGALLY DO SO, BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE
LENDER, THE LC ISSUING BANKS AND THE LENDERS HEREBY AGREE THAT ANY SUCH CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 8.14.    USA Patriot Act.
Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law as of October 26, 2001)) (as amended, restated, modified or
otherwise supplemented from time to time, the “Patriot Act”), it is required


--------------------------------------------------------------------------------

91

to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act. The Borrower shall,
and shall cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.
SECTION 8.15.    No Fiduciary Duty.
The Credit Parties and their respective Affiliates (collectively, solely for
purposes of this Section, the “Lender Parties”), may have economic interests
that conflict with those of the Borrower, its securities holders and/or their
Affiliates. The Borrower agrees that nothing in the Loan Documents or the
Related Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender Party, on the
one hand, and the Borrower, its securities holders or its Affiliates, on the
other hand. The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents and the Related Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lender Parties, on the one hand, and the
Borrower, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its securities holders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender Party has advised, is currently advising or
will advise the Borrower, its securities holders or its Affiliates on other
matters), and (y) each Lender Party is acting solely as principal hereunder,
under the other Loan Documents and the Related Documents and not as the agent or
fiduciary of the Borrower, its management, securities holders or creditors. The
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
the transactions contemplated by the Loan Documents or the Related Documents or
the process leading thereto.
SECTION 8.16.    Reaffirmation of Loan Documents.
The Borrower hereby ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents. The
Borrower acknowledges and agrees that (i) its obligations under each of the Loan
Documents are not impaired or affected by the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated thereby, including the making of the Loans and other extensions of
credit hereunder, and that all Liens granted as security for the Obligations
continue in full force and effect, (ii) the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including the making of the Loans and other extensions of credit hereunder, is
not a defense to the obligations of the Borrower under any Loan Document, and
(iii) each Loan


--------------------------------------------------------------------------------

92

Document remains in full force and effect and is hereby ratified and reaffirmed
in all respects. The Borrower agrees that each reference to the “Credit
Agreement” in each Loan Document shall mean and refer to this Agreement, as from
time to time further amended, restated, supplemented or otherwise modified.


[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------

S-1



 
SIERRA PACIFIC POWER COMPANY
 
 
as Borrower

 
 
 
 
 
 
 
By
/s/ E. Kevin Bethel
 
 
E. Kevin Bethel

 
 
Senior Vice President and Chief Financial Officer




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-2



 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION
 
 
as Administrative Agent, Swingline Lender, an
 
 
LC Issuing Bank and a Lender
 
 
 
 
By
/s/ Yann Blindert
 
 
Name: Yann Blindert
 
 
Title: Director




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-3



 
LENDERS:
 
 
 
 
THE ROYAL BANK OF SCOTLAND PLC,
 
 
as an LC Issuing Bank and a Lender
 
 
 
 
 
 
 
By
/s/ Emily Freedman
 
 
Name: Emily Freedman
 
 
Title: Vice President


Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-4



 
JPMORGAN CHASE BANK PLC,
 
 
as an LC Issuing Bank and a Lender
 
 
 
 
 
 
 
By
/s/ Juan J. Javellana
 
 
Name: Juan J. Javellana
 
 
Title: Executive Director








Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------



S-5

 
THE BANK OF NOVA SCOTIA
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Thane Rattew
 
 
Name: Thane Rattew
 
 
Title: Managing Director








Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-6



 
UNION BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Jeff Fesenmaier
 
 
Name: Jeff Fesenmaier
 
 
Title: Director






Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-7



 
BARCLAYS BANK PLC,
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Vanessa Kurbatskiy
 
 
Name: Vanessa Kurbatskiy
 
 
Title: Vice President










Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-8

 
MIZUHO BANK, Ltd.
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Leon Mo
 
 
Name: Leon Mo
 
 
Title: Authorized Signatory




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-9

 
SUNTRUST,
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Andrew Johnson
 
 
Name: Andrew Johnson
 
 
Title: Director




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-10

 
The Bank of New York Mellon,
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Richard K. Fronapfel, Jr.
 
 
Name: Richard K. Fronapfel, Jr.
 
 
Title: Vice President




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-11

 
U.S. BANK NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Holland H. Williams
 
 
Name: Holland H. Williams
 
 
Title: Vice President




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-12

 
PNC Bank, National Association
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Jon R. Hinard
 
 
Name: Jon R. Hinard
 
 
Title: Senior Vice President




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-13

 
The Northern Trust Company
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Murtuza Ziauddin
 
 
Name: Murtuza Ziauddin
 
 
Title: 2nd Vice President




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-14

 
BNP Paribas
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Denis O’ Meara
 
 
Name: Denis O’ Meara
 
 
Title: Managing Director
 
 
 
 
By
/s/ Melissa Dyki
 
 
Name: Melissa Dyki
 
 
Title: Director




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-15

 
Canadian Imperial Bank of Commerce, New
 
 
York Branch
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ Robert Casey
 
 
Name: Robert Casey
 
 
Title: Authorized Signatory
 
 
 
 
By
/s/ Anju Abraham
 
 
Name: Anju Abraham
 
 
Title: Authorized Signatory




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

S-16

 
BNP Paribas
 
 
as a Lender
 
 
 
 
 
 
 
By
/s/ David Perlman
 
 
Name: David Perlman
 
 
Title: Senior Vice President




Signature Page to Sierra Pacific Power Company Credit Agreement

--------------------------------------------------------------------------------

    

EXHIBIT A
(to the Amended and Restated Credit Agreement)
FORM OF NOTICE OF BORROWING
Wells Fargo Bank, National Association, as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
Attention: Agency Group
[Date]
Ladies and Gentlemen:
The undersigned, Sierra Pacific Power Company, refers to the Amended and
Restated Credit Agreement, dated as of June 27, 2014 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the undersigned, the Lenders and LC Issuing Banks party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent and as Swingline
Lender, and hereby gives you notice, irrevocably, pursuant to Section 2.02(a) of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is __________________, 20__.
(ii)    The Type of Loans comprising the Proposed Borrowing is [Base Rate
Loans][Eurodollar Rate Revolving Loans].
(iii)    The aggregate amount of the Proposed Borrowing is $___________________.
[(iv)    The initial Interest Period for each Eurodollar Rate Revolving Loan
made as part of the Proposed Borrowing is _____ month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement (other than the representations and warranties in the first
sentence of Section 4.01(g), in Section 4.01(i) and in the first sentence of
Section 4.01(n)) are true and correct in all material respects on and as of the
date hereof, before and after giving effect to the Proposed


--------------------------------------------------------------------------------

A-2

Borrowing and to the application of the proceeds therefrom, as though made on
the date hereof; and
(B)    no event has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
Very truly yours,
SIERRA PACIFIC POWER COMPANY
By    
Name:
Title:



--------------------------------------------------------------------------------

    

EXHIBIT B
(to the Amended and Restated Credit Agreement)


FORM OF REQUEST FOR ISSUANCE




Wells Fargo Bank, National Association, as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
Attention: Letter of Credit Department
[     ], as LC Issuing Bank
[Date]


Ladies and Gentlemen:


The undersigned, Sierra Pacific Power Company, refers to the Amended and
Restated Credit Agreement, dated as of June 27, 2014 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the undersigned, the Lenders and LC Issuing Banks party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent and as Swingline
Lender, and hereby gives you notice pursuant to Section 2.04(a) of the Credit
Agreement that the undersigned hereby requests the issuance of a Letter of
Credit (the “Requested Letter of Credit”) in accordance with the following
terms:
(i)    the LC Issuing Bank is _____________;


(ii)    the requested date of [issuance] [extension] [modification] [amendment]
of the Requested Letter of Credit (which is a Business Day) is _____________;


(iii)    the expiration date of the Requested Letter of Credit requested hereby
is ___________;1 


(iv)    the proposed stated amount of the Requested Letter of Credit is
_______________;2 


(v)    the beneficiary of the Requested Letter of Credit is _____________, with
an address at ______________; and


(vi)the conditions under which a drawing may be made under the Requested Letter
of Credit are as follows: ___________________; and


(vii)any other additional conditions are as follows: ___________________.



1 
Date may not be later than the fifth Business Day preceding the Termination Date
applicable under the terms of the Credit Agreement.

2 
Must be minimum of $100,000.




--------------------------------------------------------------------------------

B-2

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the [issuance] [extension]
[modification] [amendment] of the Requested Letter of Credit:
(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement (other than the representations and warranties in the first
sentence of Section 4.01(g), in Section 4.01(i) and in the first sentence of
Section 4.01(n)) are true and correct in all material respects on and as of the
date hereof, before and after giving effect to the [issuance] [extension]
[modification] [amendment] of the Requested Letter of Credit and to the
application of the proceeds therefrom, as though made on and as of the date
hereof; and
(B)    no event has occurred and is continuing, or would result from the
[issuance] [extension] [modification] [amendment] of the Requested Letter of
Credit or from the application of the proceeds therefrom, that constitutes a
Default.
[The undersigned hereby further certifies that, on the date of the issuance of
the Requested Letter of Credit, the conditions precedent set forth in Section
3.03 of the Credit Agreement will be satisfied.]3 
SIERRA PACIFIC POWER COMPANY




By         
Name:
Title:




Consented to as of the date4 
first above written:


[NAME OF LETTER OF CREDIT BENEFICIARY]




By____________________________________
Name:
Title:





3
Necessary only for issuance of a Bond Letter of Credit.

4 
Necessary only for modification or amendment

--------------------------------------------------------------------------------

    

EXHIBIT C
(to the Amended and Restated Credit Agreement)
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]




--------------------------------------------------------------------------------

C-2



1.    Assignor[s]:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        Sierra Pacific Power Company



4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The $250,000,000 Amended and Restated Credit Agreement
dated as of June 27, 2014 among Sierra Pacific Power Company, the Lenders
parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, and the LC Issuing Banks parties thereto



6.
Assigned Interest[s]:



Assignor[s]5
Assignee[s]6
Facility Assigned7
Aggregate Amount of Commitment/Loans for all Lenders8
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans9
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]10 


[Page break]

5
List each Assignor, as appropriate.

6
List each Assignee, as appropriate.

7
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment,” etc.)

8
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10     To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

C-3

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]11 
[NAME OF ASSIGNOR]




By______________________________
Title:


[NAME OF ASSIGNOR]




By______________________________
Title:


ASSIGNEE[S]12 
[NAME OF ASSIGNEE]




By______________________________
Title:


[NAME OF ASSIGNEE]




By______________________________
Title:





11
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12    Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

--------------------------------------------------------------------------------

C-4

[Consented to and]13 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent




By _________________________________
Title:


[Consented to:]14
[NAME OF RELEVANT PARTY]




By ________________________________
Title:



13
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

14    To be added for (1) the Swingline Lender, (2) each LC Issuing Bank and (3)
only if the consent of the Borrower is required by the terms of the
Credit Agreement, the Borrower.

--------------------------------------------------------------------------------

    

ANNEX 1
$250,000,000 Amended and Restated Credit Agreement, dated as of June 27, 2014,
among Sierra Pacific Power Company, the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the LC Issuing Banks
parties thereto
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
clauses (i) and (ii) of Section 5.01(h) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter


--------------------------------------------------------------------------------


into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------

To each of the Lenders and LC Issuing Banks
party to the Credit Agreement referred to below
and to Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender thereunder
Page | 1



EXHIBIT D-1
(to the Amended and Restated Credit Agreement)
FORM OF OPINION OF IN-HOUSE COUNSEL FOR THE BORROWER
June 27, 2014




To each of the Lenders and LC Issuing Banks
party to the Credit Agreement referred to below
and to Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender thereunder


Ladies and Gentlemen:


This opinion is furnished to you pursuant to Section 3.01(a)(v) of the Amended
and Restated Credit Agreement, dated as of June 27, 2014 (the “Credit
Agreement”), among Sierra Pacific Power Company (the “Borrower”), the Lenders
and LC Issuing Banks party thereto and Wells Fargo Bank, National Association,
as Administrative Agent and Swingline Lender. Terms defined in the Credit
Agreement are used herein as therein defined.


I am an Associate General Counsel for NV Energy, Inc., direct parent of the
Borrower, and have acted as counsel to the Borrower in connection with the
preparation, execution and delivery of the Credit Agreement and the other Loan
Documents (as defined below). I am generally familiar with the Borrower’s
corporate history, properties, operations and charter (including amendments,
restatements and supplements thereto).


In connection with this opinion, I, or attorneys over whom I exercise
supervision, have examined:


(1)
The Credit Agreement and the promissory notes issued by the Borrower on the date
hereof in favor of (i) PNC Bank, National Association and (ii) US Bank National
Association (collectively, the “Loan Documents”).



(2)
The documents furnished by the Borrower pursuant to Article III of the Credit
Agreement.



(3)
The articles of incorporation of the Borrower.



(4)
The bylaws of the Borrower and all amendments thereto.



(5)
A certificate of the Secretary of State of Nevada, dated June 19, 2014,
attesting to the continued existence and good standing of the Borrower in that
State.


--------------------------------------------------------------------------------

To each of the Lenders and LC Issuing Banks
party to the Credit Agreement referred to below
and to Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender thereunder
Page | 2





In addition, I, or attorneys over whom I exercise supervision, have examined the
originals, or copies certified to my satisfaction, of such other corporate
records of the Borrower, certificates of public officials and of officers of the
Borrower, and agreements, instruments and other documents, as I have deemed
necessary as a basis for the opinions expressed below.
In my examination, I, or attorneys over whom I exercise supervision, have
assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of all documents submitted to us as originals and the
conformity with the originals of all documents submitted to us as copies. In
making our examination of documents and instruments executed or to be executed
by persons other than the Borrower, I, or attorneys over whom I exercise
supervision, have assumed that each such other person had the requisite power
and authority to enter into and perform fully its obligations thereunder, the
due authorization by each such other person for the execution, delivery and
performance thereof and the due execution and delivery thereof by or on behalf
of such person of each such document and instrument. In the case of any such
person that is not a natural person, I, or attorneys over whom I exercise
supervision, have also assumed, insofar as it is relevant to the opinions set
forth below, that each such other person is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it was created and
is duly qualified and in good standing in each other jurisdiction where the
failure to be so qualified could reasonably be expected to have a material
effect upon its ability to execute, deliver and/or perform its obligations under
any such document or instrument. I, or attorneys over whom I exercise
supervision, have further assumed that each document, instrument, agreement,
record and certificate reviewed by us for purposes of rendering the opinions
expressed below has not been amended by any oral agreement, conduct or course of
dealing between the parties thereto.
As to questions of fact material to the opinions expressed herein, I have relied
upon certificates and representations of officers of the Borrower (including but
not limited to those contained in the Credit Agreement and certificates
delivered upon the execution and delivery of the Credit Agreement) and of
appropriate public officials, without independent verification of such matters
except as otherwise described herein.
Whenever my opinions herein with respect to the existence or absence of facts
are stated to be to my knowledge or awareness, it is intended to signify that no
information has come to my attention or the attention of other counsel working
under my direction in connection with the preparation of this opinion letter
that would give me or them actual knowledge of the existence or absence of such
facts. However, except to the extent expressly set forth herein, neither I nor
they have undertaken any independent investigation to determine the existence or
absence of such facts, and no inference as to my or their knowledge of the
existence or absence of such facts should be assumed.
I am admitted to the practice of law in the State of Nevada and do not purport
to be expert on the laws of any jurisdiction other than the laws of the State of
Nevada and the Federal laws of the United States. My opinions expressed below
are limited to the laws of the State of Nevada that are applicable to Borrower
as a regulated public utility in such state, and the Federal law of the United
States.


--------------------------------------------------------------------------------

To each of the Lenders and LC Issuing Banks
party to the Credit Agreement referred to below
and to Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender thereunder
Page | 3





Based upon the foregoing and upon such investigation as I have deemed necessary,
and subject to the limitations, qualifications and assumptions set forth herein,
I am of the following opinion:


1.
The Borrower (a) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada; (b) has the corporate power and
authority to conduct the business in which it is currently engaged and in which
it proposes to be engaged after the date hereof; and (c) is duly qualified as a
foreign corporation and is in good standing under the laws of each jurisdiction
where it conducts material business operations, except any such jurisdiction
where the failure to so qualify could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.



2.
The Borrower has the corporate power and authority, and the legal right, to
execute and deliver each Loan Document and to perform its obligations under each
Loan Document. The Borrower has taken all necessary corporate action to
authorize the execution, delivery and performance of each Loan Document and the
incurrence of Borrowings on the terms and conditions of the Credit Agreement,
and each Loan Document has been duly executed and delivered by the Borrower.



3.
The execution, delivery and performance of each Loan Document will not violate
Applicable Law, the Borrower’s articles of incorporation or bylaws, or any
material contractual restriction binding on or affecting the Borrower or any of
its properties.



4.
No approval or authorization or other action by, and no notice to or filing
with, any governmental agency or regulatory body or other third person is
required in connection with the due execution and delivery of any Loan Document
and the performance, validity and enforceability of any Loan Document, other
than the Order issued April 30, 2014 by the Public Utilities Commission of
Nevada in Docket No. 13-05057; the Order issued October 28, 2009 by the Public
Utilities Commission of Nevada in Docket No. 09-07024; and the Order issued
February 4, 2009 by the Public Utilities Commission of Nevada in Docket No.
08-10029.



5.
Except as described in Section 4.01(g) of the Credit Agreement, no action, suit,
investigation, litigation, or proceeding, including, without limitation, any
Environmental Action, affecting the Borrower or any of its Material Subsidiaries
before any court, government agency or arbitrator is pending or, to my
knowledge, threatened, that could reasonably be expected to have a Material
Adverse Effect.



6.
Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.





--------------------------------------------------------------------------------

To each of the Lenders and LC Issuing Banks
party to the Credit Agreement referred to below
and to Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender thereunder
Page | 4



I express no opinion as to (i) Section 8.05 of the Credit Agreement and (ii) the
effect of the law of any jurisdiction wherein any Lender may be located which
limits the rates of interest which may be charged or collected by such Lender.


This opinion letter has been rendered solely for your benefit in connection with
the Credit Agreement and the transactions contemplated thereby and may not be
used, circulated, quoted, relied upon or otherwise referred to by any other
person (other than your respective counsel, auditors and any regulatory agency
having jurisdiction over you or as otherwise required pursuant to legal process
or other requirements of law) for any other purpose without my prior written
consent; provided that, (i) King & Spalding LLP, special counsel for the
Administrative Agent, may rely on the opinions expressed in this opinion letter
in connection with the opinion to be furnished by them in connection with the
transactions contemplated by the Credit Agreement and (ii) any person that
becomes a Lender or an LC Issuing Bank after the date hereof may rely on the
opinions expressed in this opinion letter as though addressed to such person. I
undertake no responsibility to update or supplement this opinion in response to
changes in law or future events or circumstances.


Very truly yours,




Michael J. Eason
Counsel for Sierra Pacific Power Company




--------------------------------------------------------------------------------

The Lender Parties
c/o Wells Fargo Bank, National Association,
as Administrative Agent
June 27, 2014
Page 1



EXHIBIT D-2
(to the Amended and Restated Credit Agreement)
FORM OF OPINION OF SPECIAL NEW YORK COUNSEL FOR THE BORROWER
June 27, 2014


The Lenders listed on Schedule I hereto
    and the Administrative Agent party to the
    Credit Agreement referred to below
    (collectively, the “Lender Parties”)
c/o Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. WT Harris Boulevard
Charlotte, NC 28262 


Re:     Sierra Pacific Power Company – Amended and Restated Credit Agreement
dated as of June 27, 2014
Ladies and Gentlemen:
We have acted as special counsel to Sierra Pacific Power Company, a Nevada
corporation (the “Company”), in connection with the Amended and Restated Credit
Agreement dated as of June 27, 2014 (the “Credit Agreement) by and among the
Company, certain lenders (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and a Lender. Each capitalized term used and not defined herein has the
meaning assigned to that term in the Credit Agreement. This opinion is delivered
pursuant to Section 3.01(a)(vi) of the Credit Agreement.
In rendering this opinion, we have examined the originals, or copies, certified
or otherwise identified to our satisfaction as being true copies, of the
following documents and instruments:
(i)the Credit Agreement, including the Exhibits and Schedules thereto;
(ii)    the Notes dated June 27, 2014 (the “Notes”) made by the Company payable
to certain Lenders and delivered on the date hereof;
(iii)    the General and Refunding Mortgage Bond, Series S-1, No. S-1-1, dated
June 27, 2014 (the “Bond”) made by the Company payable to the Administrative
Agent;
(iv)    the General and Refunding Mortgage Indenture, dated as of May 1, 2001
(the “Indenture”) between the Company and The Bank of New York Mellon Trust
Company, N.A., as trustee;


--------------------------------------------------------------------------------

The Lender Parties
c/o Wells Fargo Bank, National Association,
as Administrative Agent
June 27, 2014
Page 2



(v)    the Board Resolution approving the execution, delivery, performance and
issuance of the Bond and authorizing the form and terms thereof to be
established pursuant to an Officer’s Certificate (the “Resolutions”); and
(vi)    the Officer’s Certificate of the Company dated the date hereof (the
“Bond Terms Officer’s Certificate”) establishing the form and terms of the Bond
pursuant to Sections 2.01 and 3.01 of the Indenture and the Resolutions.
The Credit Agreement, the Notes, and the Bond collectively are referred to
herein as the “Financing Documents.”
We have assumed without independent investigation that:
(a)The signatures on all documents examined by us are genuine, all individuals
executing such documents had all requisite legal capacity and competency and
were duly authorized, the documents submitted to us as originals are authentic
and the documents submitted to us as certified or reproduction copies conform to
the originals;
(b)    (1) The Company is a validly existing corporation in good standing under
the laws of the State of Nevada and has all requisite corporate power to execute
and deliver each of the Financing Documents and to perform its obligations
thereunder, (2) the execution and delivery of each of the Financing Documents by
the Company and performance of its obligations thereunder have been duly
authorized by all necessary corporate or other action and, except as
specifically addressed in our opinions in paragraph 2 below, do not violate any
law, rule, regulation, order, judgment or decree applicable to the Company, and
(3) each of the Financing Documents has been duly executed and delivered by the
Company; and
(c)    There are no agreements or understandings between or among any of the
parties to the Financing Documents or third parties that would expand, modify or
otherwise affect the terms of the Financing Documents or the respective rights
or obligations of the parties thereunder.
In rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, certificates, instruments and other
documents as we have considered necessary or appropriate for purposes of this
opinion. As to certain factual matters, we have relied to the extent we deemed
appropriate and without independent investigation upon the representations and
warranties of the Company in the Financing Documents, officer’s certificates of
officers of the Company or certificates obtained from public officials and
others.
Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, we are
of the opinion that:
1.Each of the Credit Agreements and each Note constitutes a legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms.


--------------------------------------------------------------------------------

The Lender Parties
c/o Wells Fargo Bank, National Association,
as Administrative Agent
June 27, 2014
Page 3



2.    The execution and delivery by the Company of the Financing Documents, and
the performance of its obligations thereunder do not and will not violate, or
require any filing with or approval of any governmental authority or regulatory
body of the State of New York or the United States of America under, any law,
rule or regulation of the State of New York or the United States of America
applicable to the Company that, in our experience, is generally applicable to
transactions in the nature of those contemplated by the Financing Documents.
3.     (i) The conditions set forth in the Indenture to the issuance and
authentication of the Bond have been satisfied, (ii) the form of the Bond has
been established in conformity with the provisions of the Indenture, (iii) the
terms of the Bond have been established in conformity with the provisions of the
Indenture, and (iv) the Bond, when authenticated and delivered by the Trustee
and issued and delivered by the Company, pursuant to the terms of the
Resolutions and Bond Terms Officer’s Certificate, as requested in the Company
Order (as defined in the Indenture), will constitute a valid obligation of the
Company, entitled to the benefit of the Lien of the Indenture equally and
ratably with all other Securities (as defined in the Indenture) then Outstanding
(as defined in the Indenture).
The opinions expressed above are subject to the following additional exceptions,
qualifications, limitations and assumptions:
A.We render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York and the United States of America.
This opinion is limited to the effect of the current state of the laws of the
State of New York and the United States of America and the facts as they
currently exist. We assume no obligation to revise or supplement this opinion in
the event of future changes in such laws or the interpretations thereof or such
facts. We express no opinion regarding (i) the Securities Act of 1933, as
amended, the Investment Company Act of 1940, as amended, or any other federal or
state securities laws, rules or regulations or the effect of any non-compliance
therewith or (ii) any federal or state utility or energy laws, rules or
regulations or the effect of any non-compliance therewith.
B.    Our opinion in paragraph 1 is subject to (i) the effect of any bankruptcy,
insolvency, reorganization, moratorium, arrangement or similar laws affecting
the rights and remedies of creditors generally (including, without limitation,
the effect of statutory or other laws regarding fraudulent transfers or
preferential transfers or distributions by corporations to stockholders) and
(ii) general principles of equity, including without limitation concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance, injunctive relief or other equitable
remedies regardless of whether enforceability is considered in a proceeding in
equity or at law.
C.    We express no opinion regarding the effectiveness of (i) any waiver
(whether or not stated as such) under the Financing Documents of, or any consent
thereunder relating to, unknown future rights or the rights of any party thereto
existing, or duties owing to it, as a matter of law; (ii) any waiver (whether or
not stated as such) contained in the Financing Documents of rights of any party,
or duties owing to it, that is broadly or vaguely stated or does not describe
the


--------------------------------------------------------------------------------

The Lender Parties
c/o Wells Fargo Bank, National Association,
as Administrative Agent
June 27, 2014
Page 4



right or duty purportedly waived with reasonable specificity; (iii) provisions
relating to indemnification, exculpation or contribution, to the extent such
provisions may be held unenforceable as contrary to public policy or federal or
state securities laws or due to the negligence or willful misconduct of the
indemnified party; (iv) any agreement to submit to the jurisdiction of any
Federal Court; (v) any provision purporting to establish evidentiary standards;
(vi) any provision to the effect that every right or remedy is cumulative and
may be exercised in addition to any other right or remedy or that the election
of some particular remedy does not preclude recourse to one or more others; or
(vii) any right of setoff to the extent asserted by a participant in the rights
of a Lender under the Financing Documents. In addition, we advise you that some
of the provisions of the Financing Documents may not be enforceable by a Lender
acting individually (as opposed to the Lenders acting through the Administrative
Agent).
This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Financing Documents and may not be relied upon by any person
other than the Lender Parties or by the Lender Parties in any other context. The
Lender Parties may not furnish this opinion or copies hereof to any other person
except (i) to bank examiners and other regulatory authorities should they so
request in connection with their normal examinations, (ii) to the independent
auditors and attorneys of the Lender Parties, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which any Lender Party is a party arising out of the transactions
contemplated by the Financing Documents, or (v) to any potential permitted
assignee of or participant in the interest of any Lender Party under the
Financing Documents for its information. Notwithstanding the foregoing, (x) King
& Spalding LLP, special counsel for the Administrative Agent, may rely on this
opinion in connection with the opinion to be furnished by them in connection
with the transactions contemplated by the Credit Agreement, and (y) parties
referred to in clause (v) of the immediately preceding sentence who become
Lenders after the date hereof may rely on this opinion as if it were addressed
to them (provided that such delivery shall not constitute a re-issue or
reaffirmation of this opinion as of any date after the date hereof). This
opinion may not be quoted without the prior written consent of this Firm.
Very truly yours,






--------------------------------------------------------------------------------

The Lender Parties
c/o Wells Fargo Bank, National Association,
as Administrative Agent
June 27, 2014
Page 2



SCHEDULE I – LENDER PARTIES


Wells Fargo Bank, National Association
The Royal Bank of Scotland plc
JPMorgan Chase Bank, N.A.
The Bank of Nova Scotia
Union Bank, N.A.
Barclays Bank PLC
Mizuho Bank, Ltd.
SunTrust Bank
The Bank of New York Mellon
U.S. Bank, National Association
PNC Bank, National Association
The Northern Trust Company
BNP Paribas
Canadian Imperial Bank of Commerce, New York Branch
TD Bank, N.A.
















--------------------------------------------------------------------------------

    

EXHIBIT E
(to the Amended and Restated Credit Agreement)
FORM OF OPINION OF COUNSEL
FOR THE ADMINISTRATIVE AGENT
[DATE]
To each of the Lenders and LC Issuing Banks party to the
Credit Agreement referred to below
and to Wells Fargo Bank, National Association, as Administrative Agent
    and Swingline Lender
Sierra Pacific Power Company
Ladies and Gentlemen:
We have acted as special New York counsel to Wells Fargo Bank, National
Association, individually and as Administrative Agent, in connection with the
preparation, execution and delivery of the Amended and Restated Credit
Agreement, dated as of June 27, 2014 (the “Credit Agreement”), among Sierra
Pacific Power Company (the “Borrower”), the Lenders and LC Issuing Banks named
therein and Wells Fargo Bank, National Association, as Administrative Agent and
as Swingline Lender. This opinion is furnished to you pursuant to Section
3.01(a)(vii) of the Credit Agreement. Unless otherwise indicated, terms defined
in the Credit Agreement are used herein as therein defined.
In that connection, we have examined the following documents:
(1)    Counterparts of the Credit Agreement, executed by the Borrower, the
Administrative Agent, the Swingline Lender, the Lenders and the LC Issuing
Banks;
(2)    A form of the promissory notes issued by the Borrower on the date hereof
for the benefit of each Lender that requested one pursuant to Section 2.10(d) of
the Credit Agreement (collectively, the “Notes”); and
(3)    The other documents furnished by the Borrower pursuant to Section 3.01(a)
of the Credit Agreement, including (without limitation) the opinion of Michael
J. Eason, counsel for the Borrower, and the opinion of Gibson, Dunn & Crutcher
LLP, special New York counsel for the Borrower (collectively, the “Opinions”).
In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as copies.
We have also assumed that each of the Lenders, the LC Issuing Banks, the
Swingline Lender and the Administrative Agent has duly executed and delivered,
with all


--------------------------------------------------------------------------------

E-2

necessary power and authority (corporate and otherwise), the Credit Agreement.
We have further assumed that you have evaluated, and are satisfied with, the
creditworthiness of the Borrower and the business and financial terms evidenced
by the Loan Documents.
To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York and the
Federal law of the United States, we have relied upon the Opinions and have
assumed without independent investigation the correctness of the matters set
forth therein, our opinions expressed below being subject to the assumptions,
qualifications and limitations set forth in the Opinions. We note that we do not
represent the Borrower and, accordingly, are not privy to the nature or
character of its businesses. Accordingly, we have also assumed that the Borrower
is subject only to statutes, rules, regulations, judgments, orders, and other
requirements of law generally applicable to corporations doing business in the
State of New York. As to matters of fact, we have relied solely upon the
documents we have examined.
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:
(i)    The Credit Agreement is, and each of the Notes when executed and
delivered for value received will be, the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with their
respective terms.
(ii)    While we have not independently considered the matters covered by the
Opinions to the extent necessary to enable us to express the conclusions stated
therein, the Opinions and the other documents referred to in item (3) above are
substantially responsive to the corresponding requirements set forth in Section
3.01(a) of the Credit Agreement pursuant to which the same have been delivered.
Our opinions are subject to the following qualifications:
(a)    Our opinion in paragraph (i) above is subject to the effect of any
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar law affecting creditors’ rights generally.
(b)    Our opinion in paragraph (i) above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law). Such principles of equity are of general
obligation, and, in applying such principles, a court, among other things, might
not allow a contracting party to exercise remedies in respect of a default
deemed immaterial, or might decline to order an obligor to perform covenants.
(c)    We note further that, in addition to the application of equitable
principles described above, courts have imposed an obligation on contracting
parties to act reasonably and in good faith in the exercise of their contractual
rights and remedies, and may also apply public policy considerations in limiting
the right of parties seeking to obtain indemnification under circumstances where
the conduct of such parties in the circumstances in question is determined to
have constituted negligence.


--------------------------------------------------------------------------------

E-3

(d)    We express no opinion herein as to (i) Section 8.05 of the Credit
Agreement, (ii) the enforceability of provisions purporting to grant to a party
conclusive rights of determination, (iii) the availability of specific
performance or other equitable remedies, (iv) the enforceability of rights to
indemnity under Federal or state securities laws and (v) the enforceability of
waivers by parties of their respective rights and remedies under law.
(e)    In connection with any provision of the Credit Agreement or the Notes
whereby the Borrower submits to the jurisdiction of any court of competent
jurisdiction, we note the limitations of 28 U.S.C. §§ 1331 and 1332 on Federal
court jurisdiction.
(f)    Our opinions expressed above are limited to the law of the State of New
York and the Federal law of the United States, and we do not express any opinion
herein concerning any other law. Without limiting the generality of the
foregoing, we express no opinion as to the effect of the law of any jurisdiction
other than the State of New York wherein any Lender may be located or wherein
enforcement of the Credit Agreement or the Notes may be sought that limits the
rates of interest legally chargeable or collectible.
This opinion letter speaks only as of the date hereof, and we expressly disclaim
any responsibility to advise you of any development or circumstance, including
changes of law or fact, that may occur after the date of this opinion letter
that might affect the opinions expressed herein. This opinion letter is
furnished to the addressees hereof solely in connection with the transactions
contemplated by the Credit Agreement, is solely for the benefit of the
addressees hereof and may not be relied upon by any other Person or for any
other purpose without our prior written consent. Notwithstanding the foregoing,
this opinion letter may be relied upon by any Person that becomes a Lender after
the date hereof in accordance with the provisions of the Credit Agreement as if
this opinion letter were addressed and delivered to such Person on the date
hereof. Any such reliance must be actual and reasonable under the circumstances
existing at the time such Person becomes a Lender, taking into account any
changes in law or facts and any other developments known to or reasonably
knowable by such Person at such time.
Very truly yours,


AHC:kty:mgj




--------------------------------------------------------------------------------

E-4

EXHIBIT F-1
(to the Amended and Restated Credit Agreement)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 27, 2014 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sierra Pacific Power
Company (the “Borrower”), the Lenders party thereto from time to time, Wells
Fargo Bank, National Association, as Administrative Agent and as Swingline
Lender, and the LC Issuing Banks party thereto from time to time.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Date:
                     , 20[]
 







--------------------------------------------------------------------------------

E-1

EXHIBIT F-2
(to the Amended and Restated Credit Agreement)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 27, 2014 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sierra Pacific Power
Company (the “Borrower”), the Lenders party thereto from time to time, Wells
Fargo Bank, National Association, as Administrative Agent and as Swingline
Lender, and the LC Issuing Banks party thereto from time to time.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Date:
                     , 20[]
 







--------------------------------------------------------------------------------

E-1

EXHIBIT F-3
(to the Amended and Restated Credit Agreement)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 27, 2014 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sierra Pacific Power
Company (the “Borrower”), the Lenders party thereto from time to time, Wells
Fargo Bank, National Association, as Administrative Agent and as Swingline
Lender, and the LC Issuing Banks party thereto from time to time.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Date:
                     , 20[]
 


--------------------------------------------------------------------------------

E-1

EXHIBIT F-4
(to the Amended and Restated Credit Agreement)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 27, 2014 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sierra Pacific Power
Company (the “Borrower”), the Lenders party thereto from time to time, Wells
Fargo Bank, National Association, as Administrative Agent and as Swingline
Lender, and the LC Issuing Banks party thereto from time to time.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




--------------------------------------------------------------------------------

E-1

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Date:
                     , 20[]
 









--------------------------------------------------------------------------------

I-1

SCHEDULE I

LIST OF COMMITMENT AMOUNTS AND APPLICABLE LENDING OFFICES


SIERRA PACIFIC POWER COMPANY


U.S. $250,000,000 Amended and Restated Credit Agreement
Name of Bank     
Commitment Amount
Domestic
Lending Office
Eurodollar
Lending Office
Wells Fargo Bank, National Association
$31,153,846.15
1300 SW 5th Avenue
MAC: P6101-066
Portland, Oregon 97201


Contact: Lisa Larpenteur
Phone: (503) 886-2216
Fax : (866) 629-0772
Email: Larpenlm@wellsfargo.com
Group Email: RKELCLNSVPayments@wellsfargo.com


Same as Domestic Lending Office
 
 
 
 
The Royal Bank of Scotland plc
$17,692,307.70
600 Washington Boulevard
Stamford, Connecticut 06901


Contact: Emily Freedman
Phone: (203) 897-3749
Email: emily.freedman@rbs.com
Group Email: GBMUSOCLendingOperations@rbs.com


Same as Domestic Lending Office
 
 
 
 
JPMorgan Chase Bank, N.A.
$21,538,461.55
500 Stanton Christiana Road, Ops 2 Floor 3
Newark, Delaware 19713-2107
 
Contact: Juan Javellana
Phone: (212) 270-4272
Email: juan.j.javellana@jpmorgan.com
Group Email : na_cpg@jpmorgan.com


Same as Domestic Lending Office
 
 
 
 
Union Bank, N.A.
$21,538,461.54
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071


Contact: Dennis Blank
Phone: (213) 236-6564
Fax : (213) 236-4096
Email: dennis.blank@unionbank.com
Group Email : clo_synd@unionbank.com


Same as Domestic Lending Office
 
 
 
 


--------------------------------------------------------------------------------

I-2

Name of Bank     
Commitment Amount
Domestic
Lending Office
Eurodollar
Lending Office
The Bank of Nova Scotia
$21,538,461.54
1 Liberty Plaza, Floors 22-26
New York, New York 10006


Contact: Sandy Dewar
Phone: (212) 225-5369
Fax: (212) 225-5480
Email: sandy.dewar@scotiabank.com


Same as Domestic Lending Office
 
 
 
 
Barclays Bank PLC
$17,692,307.69
745 Seventh Avenue
New York, New York 10019


Contact: May Huang
Phone: (212) 526-0787
Email: may.huang@barclays.com
Group Email: xraUSLoanOps4@Barclays.com


Same as Domestic Lending Office
 
 
 
 
U.S. Bank National Association
$15,384,615.38
1700 Farnam Street
Omaha, Nebraska 68102


Contact: Karen Nelson
Phone: (402) 536-5104
Fax : (402) 536-5213
Email: karen.nelsen@usbank.com
Group Email: CLSSyndicationServicesTeam@usbank.com


Same as Domestic Lending Office
 
 
 
 
Mizuho Bank, Ltd.
$15,384,615.38
1 Liberty Plaza, Floors 23-26
New York, New York 10006


Contact: Brian Cerreta
Phone: (212) 225-5480
Fax: (212) 225-5480
Email: brian.cerreta@scotiabank.com
Group Email: GWSLoanOps.USCorp@scotiabank.com


Same as Domestic Lending Office
 
 
 
 
The Bank of New York Mellon
$15,384,615.38
500 Grant Street, 36th Floor
Pittsburgh, Pennsylvania 15258


Contact: Richard K. Fronapfel
Phone: (212) 635-7615
Fax: (212) 635-8595
Email: richard.fronapfel@bnymellon.com


Same as Domestic Lending Office
 
 
 
 


--------------------------------------------------------------------------------

I-3

Name of Bank     
Commitment Amount
Domestic
Lending Office
Eurodollar
Lending Office
SunTrust Bank
$15,384,615.38
3333 Peachtree Road N.E.
Atlanta, Georgia 30326


Contact: Andrew Johnson
Phone: (404) 439-7451
Email: andrew.johnson@suntrust.com


Same as Domestic Lending Office
 
 
 
 
PNC Bank, National Association
$13,461,538.46
249 Fifth Avenue
One PNC Plaza
Pittsburgh, Pennsylvania 15222
Contact: Jon Hinard
Phone: (312) 384-4624
Email: jon.hinard@pnc.com
Group Email: ParticipationLA11BRV@pnc.com


Same as Domestic Lending Office
 
 
 
 
The Northern Trust Company
$13,461,538.46
50 S. LaSalle Street
Chicago, Illinois 60603
Contact: Murtuza Ziauddin
Phone: (312) 557-3075
Fax: (312) 557-1425
Email: mz14@ntrs.com


Same as Domestic Lending Office
 
 
 
 
BNP Paribas
$12,692,307.69
787 Seventh Avenue
New York, New York 10019


Contact: Denis O’Meara
Phone: (212) 471-8108
Fax: (212) 841-2745
Email: denis.omeara@americas.bnpparibas.com
Group Email: nyk_ls_loan_book@us.bnpparibas.com


Same as Domestic Lending Office
 
 
 
 
Canadian Imperial Bank of Commerce, New York Branch
$9,615,384.62
425 Lexington Avenue, 4th Floor
New York, New York 10017
Contact: Robert Casey
Phone: (212) 885-4309
Email: Robert.Casey@us.cibc.com


Same as Domestic Lending Office
 
 
 
 


--------------------------------------------------------------------------------

I-4

Name of Bank     
Commitment Amount
Domestic
Lending Office
Eurodollar
Lending Office
TD Bank N.A.
$8,076,923.08
2005 Market Street
Philadelphia, Pennsylvania 19103
Contact: Vijad Prasad
Phone: (646) 652-1427
Email: vijay.prasad@td.com
Group Email: investor.processing@yesbank.com


Same as Domestic Lending Office
TOTAL
$250,000,000
 
 













--------------------------------------------------------------------------------

I-1

SCHEDULE II

LIST OF FRONTING COMMITMENTS


SIERRA PACIFIC POWER COMPANY


U.S. $250,000,000 Amended and Restated Credit Agreement
LC Issuing Bank
LC Issuing Bank Address
Fronting Commitment
Wells Fargo Bank, National Association
1300 SW 5th Avenue
MAC: P6101-006
Portland, Oregon 97201
$25,000,000.00
JP Morgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 03
Newark, Delaware 19713-2107
$25,000,000.00
The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
$25,000,000.00







--------------------------------------------------------------------------------

I-1

SCHEDULE III

LIST OF MATERIAL SUBSIDIARIES


SIERRA PACIFIC POWER COMPANY


U.S. $250,000,000 Amended and Restated Credit Agreement
None.




